CONVENTION DE JOINT-VENTURE
BEN

EN DATE DU 25 AOÛT 2016
FA : 20164 8H 25 H

— ENTRE -

EE

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
RLRD LÉ A FI

ET

41

CHINA NONFERROUS MINING CO.,LTD
FERENUIATRSS
LL LI

RELATIVE A
RF
LA PROSPECTION ET LE DEVELOPPEMENT DU POLYGONE DE KAMBOVE
KAMBOVE DÉRÉTÉRAIT ER

N°1637/12076/SG/GC/2016
3 1637/12076/S8G/GC/2016

.
TABLE DES MATIERES
EX

ARTICLE PAGE
C0 CHE)

ARTICLE 1 - DEFINITIONS ET INTERPRETATION Æ SR

ARTICLE 2-OBJET RE

ARTICLE 3 - CONDITIONS SUSPENSIVES SR #fF

ARTICLE 4 - DURÉE HABR

ARTICLE 5 - CONSTITUTION DE LA SOCIÉTÉ À HEAR

ARTICLE 6 — INFORMATIONS DISPONIBLES FTAE

ARTICLE 7 - ACCÈS AUX INSTALLATIONS Hi À

ARTICLE 8 - CESSION DES DROITS ET TITRES MINIERS D'ANRAMIEMIEELE
ARTICLE 9 - PROGRAMME DE PROSPECTION ÉJÉR it KI]

ARTICLE 10 - RÉALISATION DES ACTIVTIÉS DE PROSPECTION ÉNÉRFE DAS ME
ARTICLE 11 -- ÉTUDE DE FAISABILITÉ AT FE RFZE

ARTICLE 12 - ABANDON DES ACTIVITÉS DE PROSPECTION ÉDRTEZHÉNICEE
ARTICLE 13 - ENTRÉE EN EXPLOITATION SE ASE E

ARTICLE 14- GESTION DE LA SOCIÉTÉ ZA FTYB#

ARTICLE 15 -PROGRAMMES ET BUDGEIS ÉÉ-4IS Fi
ARTICLE 16-TRANSFERT D'ACTIONS HR#ff£it

ARTICLE 17 - EXCLUSIVITÉ BFALPESE AR

ARTICLE 18 - DECLARATIONS ET GARANTIES Bt SfRiE
ARTICLE 19 ENGAGEMENTS Æ if

ARTICLE 20 -ACCES A L'INFORMATION FDF #7

ARTICLE 21 - ENVIRONNEMENT ET COMMUNAUTES FÉES ER

ARTICLE 22 -FORCE MAJEURE FA #t/J

QT
ARTICLE 23 -RESILIATION DE LA PRESENTE CONVENTION ÆfHiy 27 fl
ARTICLE 24 - RESPONSABILITE ET INDEMNISATION 5if£ Sté

ARTICLE 25 - MISE EN ŒUVRE DE LA PRÉSENTE CONVENTION Æ HF Y 2 Sc
ARTICLE 26 - PERSONNEL À 1

ARTICLE 27-DROITS DE PROPRIÉTÉ INTELLECTUELLEAMA A

ARTICLE 28 - RÈGLEMENT DES DIFFÉRENDS ET ARBITRAGE NE {HR
ARTICLE 29 - NOTIFICATIONSIE AN

ARTICLE 30 -CONFIDENTIALITÉARE

ARTICLE 31-STIPULATIONS DIVERSESHMLRE

ANNEXE A CONDITIONS SUSPENSIVESZE RSA

45

47

48

49

50

51

53

54

58

64

ANNEXE B DROIIS ET TITRES MINIERS — DELIMINATION DU PERIMETRE MINIER

AURAIENT CHARTE

ANNEXE C - LISTEDES INFORMATIONS DISPONIBLES TRANSMISES À CNMCLÆ?£ 1

65

Œ

HAE CEE) ATTA EE TIR

“ile

66
CONVENTION DE JOINT-VENTURE
RÉ EUR

ENTRE

LA GENERALE DES CARRIERES ET DES MINES S.A, société anonyme
unipersonnelle avec conseil d'administration, en abrégé « GÉCAMINES S.A.», en sigle
« GCM S.A. », au capital social de 2.401.500.000.000 francs congolais (CDF), immatriculée au
Registre du Commerce et du Crédit Mobilier (« RCCM ») de Lubumbashi sous le numéro
CD/L'SHI/RCCM/14-B-1678, numéro d'identification nationale 6-193-A01000M et numéro
d'identification fiscale AO70114F, ayant son siège social sis 419, boulevard Kamanyola, BP 450,
Lubumbashi, République Démocratique du Congo,

représentée aux fins des présentes par Monsieur Albert YUMA MULIMBI, Président du
Conseil d'Administration, et Monsieut Jacques KAMENGA TSHIMUANGA, Directeur
Général ai.

RLRDOILRA ET, REÉRSN—UBRATAMRAT, fiRReE RER SIRA 7”,
EY“GCM SA”, EMA 2,401,500,000,000 AIR C4) ER, HS AE TA
SPACE CRCCM?) LE CD/L'SHI/RCCM/14-B-1678, IREM S À
6-193-A01000M, ic 44 AO7OAF, AN ARR EME FC
#0 Kamanyol ÂXË 419 5, BP 450, À HD FHATÉEK Albert YUMA
MULIMBI SE AIR RT RZSHE Jacques KAMENGA TSHIMUANGA #40,

ci-après dénommée « GÉCAMINES »
UF RER RE”

CHINA NONFERROUS MINING CO. LTD, société constituée selon la loi de
Hongkong RAS, immatriculée sous le numéro869545500007117, ayant son siège social sis 10,
l'édifice Zhongguoyouse du Nord, Boulevard Anding,ChaoyangDisirict, Beïjing, République
Populaire de Chine,

représentée aux fins des présentes par Monsieur TAO Xinghu, Président du conseil
d'administration et Monsieur XIE KAISHOU), directeurgénéral adjoint.

FHÉEPTVÉARAT, RÉ PFHRNTERRNÉUTÉAN, ATH S
869545500007117, ÆE Fr 2g rh A RERENCR NRC 10 SREFERE
JR, ADO A TS KE EC E DUR A TI AR ARR GER.

ci-après dénommée « CNMCL »
LFÉRCHERÉ CE ”

Ci-après dénommés collectivement les « Parties » ou, individuellement, une « Partie ».

D'FÉFN”, Hier,
ATTENDU QUE :

EF G
@

(@)

©

@)

Œ)

Le 21 juin 2015, la société China Nonferrous Metal Mining (Group) Co. Ltd,
actionnaire de CNMCL,et GECAMINES,ont conclu l'accord-cadre de coopération
stratégique n°1549/12632/$G/GC/2015, aux termes duquel elles sont convenues de
coopérer en vue du développement de plusieurs projets miniers en République
Démocratique du Congo.

2015 6H 21H, FRA CAE) Ab PA EL CREER A ATHÉES
TÉ 1549/12632/8G/GC/2015 SR NER ER, HIXA ER, UT AIRE EE NI
RRERMERRAÉMEERS TN ;

Dans le cadre de leurs discussions, China Nonferrous Metal Mining (Group) Co. Ltd, et
GECAMINES sont finalement convenues, aux termes d’un accord-cadre de pattenariat
en date du 13 janvier 2016 (F « Accord-Cadte»), de développer deux projets
spécifiques;autonomes et indépendants, en patticulier un projet de prospection et
développement des gisements compris dans le Polygone de Kambove en vue de la
construction et de lexploitation d’une usine de traitement des ressources
ininièresextraites de ce polygone (le « Projet »).

RPNCARERD, ARE 2016 € 1 5 13 FRERE CARS) , RAT
db CRD ÆARARMÉ RRA TRI RMTRSE, ED, RFALE
ÆRLT Kambove RÉLUAD AR ÉRAIERME, TER RALRE AD D POERÉ
D'ERNRETNLT CA") :

A l'exception des PER MIKAS (tel que ce terme est défini ci-après), GÉCAMINES est
le titulaire exclusif de l'ensemble des droits et titres miniers afférents au périmètre
couvert par le Polygone de Kambove, tels que décrits plus en détail à Annexe B ;

FE MIKAS AA FAR CHR ED) 5h, RER Kambove D XP AIE
BEST APAE PE PTE À, PÉDALE EL #E B

China Nonferrous Metal Mining (Group) Co. Ltd a manifesté son intérêt pour soutenir
le développement duProjet en se substituant CNMCL ;

HAE GT GED ÆAIRAT PERTE NACRE AIEAUER, ARE CÆ
2) BAC A ET RAT RAS RAUTE ITR:

Dans ce contexte et aux termes de l’Accord-Cadre, les Parties sont convenues de
collaboter pout le développement et l'exploitation du Projet, conformément aux termes
et conditions stipulés dans la présente convention de joint-venture (la « Convention »).

ARR RCE FRA ERA, DU RIRE UN CHEN) HÉLE
SRRATARAE GET A NET RAISÉ AE .

me.

IL A ÉTÉ CONVENU CE QUI SUIT :
BCE RU T He

ARTICLE 1 -DEFINITIONS ET INTERPRETATION
BLREXSIHE

LL Définitions
ÆX

Sauf précision contraire expresse énoncée à l'endroit où ils sont utilisés dans la présente
Convention, les termes et expressions utilisés dans la présente Convention (y compris son exposé
préalable et ses annexes) portant une initiale majuscule ont le sens qui leur est atttibué ci-dessous :
PA DRE MIR ALES, ADN HEAR RER E RRSURRS COR ÉTFAX
AMAR) BEN:

Accord-Cadre : a le sens qui lui est attribué dans l’exposé préalable ;
FER: EÉRLETES

Actifs du Projet: désigne tous droits, titres, intérêts, créances, et toute autre forme de propriété,
mobilière où immobilière, détenus par la SOCIÉTÉ pour Les besoins du Projet ;

RAR: RÉNMEANTR, HAN TRANIIPERAL, BE, Hi BLUE ME AE
RUB hr OA:

Actions : désigne les actions souscrites pour constituer ou augmenter le capital social de la
SOCIÉTÉ ;
A: RAR ER HE BEA FEAR BEA A RE

Actions de Catégorie A : désigne les actions de la SOCIÉTÉ souscrites par GÉCAMINES et
par ses successeurs autorisés ;

ARE: ASE ERA DER SEA RSA AA BEA IRD

Actions de Catégorie B : désigne les actions de la SOCIÉTÉ souscrites par CNMCL et par ses

successeurs autorisés ;

BR: RÉRTRÉE CHE) JOHNSON A ENTIER:

Activités : désigne l’ensemble des activités et opérations entreprises par la SOCIÉTÉ en vertu
des stipulations de la présente Convention pour mener à bien le Projet, en ce compris celles
telatives à la Prospection et, le cas échéant, au Développement, à l’Exploitation Minière, au
Traitement, à la Commercialisation, à la Réhabilitation et à la Fermeture ;

BÉESH. RAI RATNUR ANNULÉ, ATP RE 2 À ÉTAPE RÉ NEATARER
Fe, GS, FR, TALHR, AE, ROUL, KEMXM,:

Administrateurs : désigne les personnes physiques ou morales qui, à tout moment, ont été
dûment nommées comme administrateurs de la SOCIÉTÉ en vertu des Statuts, étant entendu
que toute personne morale doit être représentée par une personne physique dûment autorisée
conformément aux dispositions de PAUSCGIE ;

ARE, ACER, AA RIRE A TEE ARR ARE À, ARE
A USINE ET ANSE De RPG PEAR FR OUÉ É RAGRUR à

Affilié : désigne, pour toute Partie, une société ou une entité qui Contrôk)directement ou

| 1
indirectement cette Partie ou est directement ou indirectement Contrôlée par cette Partie ou une
société ou une entité qui est Contrôlée par une société ou une entité Contrôlant une Partie ;
RAT: PEN —NRR, RÉSISTER AC Het RH ARS
PR RER AR NME A RSA,

Associés : désigne les associés existants et futurs de la SOCIÉTÉ ;
RAR: RAR ATLAS ARR NIREAR:

Associé de Catégorie À : désigne tout détenteur d’au moins une (1) Action de Catégorie À ;

ARR: RIRE DIR À SRI RAR :

Associé de Catégorie B : désigne tout détenteur d’au moins une (1) Action de Catégorie B ;
BR: RASE EDR B RME

AUSCGIE: désigne l'Acte Uniforme OHADA relatif au droit des Sociétés Commerciales et du
Groupement d'Intérêt Économique adopté le 30 janvier 2014, tel que pouvant être
ultérieurement modifié ;

EMA RAS DPAIRS PRE RE. ARE 2014 € 1 A 30 HR IPN FI APE DEAIRE EEE
Bi, GREEN ÉERMBIESE.

7

Avenant de Lancement de l'Exploitation : a le sens qui lui est attribué à PArticle 13.2 ;

RÉPBAAUNX: ÆOCBULE 132%:

CAMI : désigne le cadastre minier de la RDC créé aux termes de l’Article 12 du Code Miniet ;
DrÉioR: AIRE OA) 5 12 KDE MINIR CE) J'AREILR:

Cas d’Abandon du Projet : 4 le sens qui lui est attribué à l’Article 12.1 ;

RAR. EMILE 121 &:

Cas de Force Majeure : a le sens qui lni est attribué à l'Article 22.1 ;

FAURE M POLE 221 #;

CCI : a le sens qui lui est attribué à Article 28.3.3 ;
BRAS: PEL 2833 #;

Chiffre d'Affaires Brut: désigne, pour un Exercice Financier, la somme de l’ensemble des
contreparties financières obtenues par k SOCIÉTÉ au tite de la vente des Produits
Commercialisés lors de cet Exercice Financier ;

RÉ AR — NME, BEN AIRE ESS ARE PS DAS PTE NL Pt 48 4 A
SEAT OT:

Code JORC : désigne Pédition 2012 du Code de Reporting des Résultats d’Exploration, des
Ressources minérales et des Réserves de minerai, élaboré par Comité Conjoint des Réserves de
Minerais (Joint Ore Reserve Committee) de l’Institut Australien des Mines et de la Métallurgie,
l'Institut Australien des Géoscientifiques et le Conseil Australien de l'Industrie Minière ;

JoRC 6: DRXANET FERA RR SANTE. RIFHAXAAIERT'ANRESS, SLA
HER DS ARÉER APT PSS RL RER RARE, EMA MER
Rs NOR ARENA (20128 #) :

Code Minier : désigne la loi n° 007/2002 du 11 juillet 2002 portant Code Minier de la RDC ;

PER. A RO TA 11 AMAR TALR CE) DUR LA
1

Comité de Gestion : désigne le comité de gestion de la SOCIÉTÉ ;
RARE. RHAMANNÉRHARS.

Commercialisation : désigne la vente des Produits issus de PExploitation du Gisement ;
ROUE: AÉRIENNE CARRE HO

Conditions Suspensives : désigne les conditions stipulées à l'Annexe À qui doivent être
satisfaites ou être Fobjet d’une renonciation pour que la présente Convention entre en vigueur,
conformément aux stipulations de Article 3 ;

ERA: ROUE A DORE DNOUE 3 ANIAUEÆ RON BE RDC HOME À taff
FAIRE:

Conseil d'Administration : désigne le conseil d’administration de la SOCIÉTÉ ;
RYS: RMOHATNNERS:

Constitution de la SOCIÉTÉ : désigne la date d'immatriculation de à SOCIÉTÉ auprès du
RCCM compétent ;

BRAIN: RIRE PA AIO EAU EMI PS DAT ERIC:

Contrat de Cession : désigne le contrat de cession des Droits et Titres Miniers à conclure entre
la SOCIÉTÉ et GÉCAMINES, conformément aux dispositions de PArticle 8.1 ;
HAS: RAMMES 81 RME, AAA HR SUAUEREL SF

Contrôle : signifie, en ce qui concerne toute personne morale ou entreprise, le fait d'avoir le
pouvoir d'exercer en fait ou en droit une influence décisive sur la nomination de la majorité des
administrateurs, gérants ou autres directeurs généraux de cette personne morale ou entreprise, ou
sur sa stratégie de gestion; ce contrôle est réputé exister au bénéfice de toute personne lorsque
celle-ci détient au minimum 50% des droits de vote attachés à l'ensemble des actions, parts
sociales ou autre type de titres constitutifs du capital social de ladite personne morale ou
entreprise ;

le ÉD AE A RIT, HÉRESR EEE DUB ARE RES, SE
BRU PR APE RE ARR AURA RE On RAA RARES A BEA TRE
FERRARI MIE 50, ES,

Convention : a le sens qui lui est attribué dans l'exposé préalable ;

ÆD: EME TA:

Coûts de Fermeture : désigne l'ensemble des coûts associés à la Fermeture ou à la suspension
des Activités de la SOCIÉTÉ dans le Périmètre Minier, y compris les coûts associés à Pexécution
des obligations de Réhabilitation, et toute indemnité de licenciement ou de résiliation, ou tout
paiement à tout consultant ou cocontractant ou employé engagé par la SOCIÉTÉ dans la
conduite des Activités de la SOCIÉTÉ, mais seulement pendant la période pour laquelle
Pemployé était engagé pour les Activités de la SOCIÉTÉ ;

RARA: RSA NET DE 7 RER EE NES ARR, ARTE X
SUR AMAR MANÈR, RÉVEARÉERENENSAÉDE, AEMARER EX
SUEDE ET RAA) HUE:

Date de Cession : désigne la date à laquelle les Droits et Titres Miniers sont effectivement cédés

par tout moyen approprié à la SOCIÉTÉ en vertu du Contrat de Cession et, le cas échéant,
enregistrés auprès du CAMI;

La) Î

8 A
REZ: FRERILAR, DEMI RARE AUREZ D, AE F,
RAT AÉiC Rice À;

Date d’Entrée en Vigueur : a le sens qui lui est attribué à PArticle 3.2.1 ;
HR: EXVIRLE 321 #:

Date de Signature: désigne la date d’apposition de la dernière signature sur la présente
Convention par les Parties ;

ÉBLE: RIDE -AEURÉES A DNA FM:

Décision Majeure : a le sens qui lui est attribué à l'Article 14.3,5 ;

EXP: ECOLE 14.35 %:

Développement : désigne tonte activité en vue de Exploitation du Gisement dans le but
d'extraire les métaux et autres substances présentes, y compris la construction,
Fapptovisionnement, lachèvement et la mise en service d'installations commerciales de
traitement et d'exploitation minière pour l'extraction et la transformation des Produits, y compris
la construction ou l’approvisionnement de l’Usine et des systèmes associés de concassage, de
transport, de stockage, de chargement, des services, véhicules, bureaux, ateliers, et tout autre
Actif de la SOCIÈTÉ, systèmes, usine, équipement et personnel requis pour le développement,
lexploitation et la réhabilitation sécurisés et efficaces du Gisement, tel que plus amplement décrit
dans l'Étude de Faisabilité ;
FR: RES EN PET ARR RALAUT PTE), CHR, RUE,
BL, D'ART RARE, DUITRAAM EE, HART) ANR
RD, FAMARE, ia, Ci, LR, RE, ÆM HAS, ÆMDAT AIR. AU
RAA AUOT OR EAN AURA AG, TI, RAM, DU LESNAEN AT ENR
BETTER TANNE:

Droits et Titres Miniets : désigne l'ensemble des droits et titres miniers (y compris tous les
permis d’exploitation et les permis d'exploitation des rejets) détenus par GECAMINES et
afférents au périmètre couvert par la zone décrit à l'Annexe B.

HRURANE : FRE D TP BOR EE EN DE PT PAU EE RPE PE MD BURURUIE CE
PA FERALLR AN TER) «

Entité : désigne toute entreprise (y compris toute organisation à but non lucratif}, société,
société à responsabilité limitée, société à durée limitée (limited duration company), société en
noïm collectif, société en commandite, société en commandite simple, joint-venture, société
anonyme, patrimoine distinct (estate), fiducie (trust), fondation, union, syndicat, ligue,
consortium, coalition, comité, société, cabinet ou autre entreprise, association, organisation ou
autre entité de toute nature reconnue par toute jutidiction ;

SE: RSR MN CO ERAIREMSD AA, ARR, ÆIRASUNIAT, ik
A, HÉAT, MEMÈAR, SAN, ROARAT, AAA T, RAS, A.
A, TS HUE, RÉ M, ARS ARMÉE, re, HARMAN
TAMERIS AR:

E|

État ou RDC : désigne la République Démocratique du Congo, y compris ses subdivisions et
provinces ;

RAR CD : RÉNRREANE, ARR RAA:

Étude de Faisabilité : désigne Pétude de faisabilité devant confirmer la faisabilité technique et la

viabilité comnerciale de l'exploitation des Réserves. L'Étude de Falsabilité sera établie en langue
| | 74 L
anglaise et traduite en français, et sera réalisée par la SOCIÉTÉ conformément aux normes de
Pindustrie minière internationale. L'Étude de Faisabilité comprendra au minimum les éléments
suivants :

FAT AEPEAREÉ + RSS RERO R AR BEARTT AT PÉAO PEN RT PET MEDFST. FAT MED ATIR
AHDIOURS, SEE, HD re BEA TR ET LAS, TER
REBEDES DFA:

(a) la certification des Réserves ;
REA:
@) une description des Produits ;
PRE:
(©) la procédure proposée pour la conduite des Activités ;
SEE AE:
@ es résultats des tests de traitement des Produits et les études de rentabilité de leur
exploitation ;

DRASS AE AA AT ETAT:

€) la qualité des Produits à détailler, les descriptions du marché de tous les Produits ;

PE db OR, PER Pt En PR I VE EE :

G] L nature, l'importance et la description des Installations requises, notamment une Usine
de traitement des Réserves ;

TRIAL. RER ANS.

@) Les modalités d’approvisionnement en eau et en énergie nécessaires à la réalisation du
Projet ;

TRE Sr Drik, HER EU DERT AL:

@) LeMontant Total d’Investissement du Projet, y compris mais non limité à un budget de
dépenses en immobilisation (CAPEX) devant être raisonnablement engagées pour
acquérir, construire et installer toutes les structures, toutes les machines et tous les
équipements nécessaires au Projet, notamment Usine, ainsi qu’un calendrier de ces
dépenses ;

HARÉÉS, CMERRTATERS, ms DENIS, DURE # Pr
ÊTRE SRHRU CCAPEX) , RAT) DUR ERREUR AIS

à les études d'impact environnemental liées au Projet, en ce compris un plan d'atténuation
des impacts environnementaux, et leurs coûts ;

HERMANN CARSMÉERMARD HR:

(0) un chronogramme du Projet contenant la date de production commerciale estimée ;

ÉDOTÉNALEE TS FI ÉSUE FT RIR:

(0) les besoins en fonds de roulement pour les premiers mois d'exploitation du Projet
jusqu’à l'encaissement des premières recettes de commercialisation y afférentes ;

AGE RL HSE BE — RL ARE A ARE ER:

Œ@ des rubriques concernant la géologie et les examens géologiques, la géotechnique,
Fhydrogéologie, l'évaluation des capacités en eau potable et en eawihndustrielle, les

al
traitements métallurgiques et les descriptions des Installations, lapprovisionnement et la
distribution d’électricité, la localisation de l'infrastructure du Projet, la main-d'œuvre et le
petsonnel, limpact sur l’environnement social (développement d’écoles, routes, hôpitaux,
centres de loisirs et culturels, activités agricoles, etc.), les voies d'importation et
d'exportation et les procédures de commetcialisation ;
MEPBCUE, HR, HR, AOC, RAR AI TILAKÉEZ ER, REA
FROHEDUA, HARAS, SA MRIBERNENL, SAHHRAT, HAMES
ni CRE, GE, ER, JR TD, AOLESHEU RE) | VE DORÉ AURELAE
DRE TIR:

0] un modèle financier faisant ressortir les flux de trésorerie, les dépenses opérationnelles
(OPEX) prévisibles, le taux d’endettement, la période de remboursement du
Financement du Projet et une prévision de la durée économique du Projet.

HE, DOULEÉRA, DUREE, DE RAR RSR AUS E 23 dt QU AS
RS UE.

Exercice Financier : désigne une année civile. Le premier Exercice Financier commence à la
date de Constitution de la SOCIÈTÉ et s’achève au 31 décembre de la même année ;

RSR. ROUE. DUR ARR SENZ EE, 1E TE 127 31H;

Expert Indépendant : à le sens qui lui est attribué à l'Article 28.3.1 ;
AUDE: RE MVENLE 2831 #:

Exploitation : désigne l'ensemble des activités conduites par la SOCIÉTÉ et liées aux activités
de Développement, d'Exploitation Minière, de Traitement et de Commercialisation ;

BE: RIFARATSÉNSITR, PIER, AÉRRAT EN ALARAS PTE SE at

Exploitation Minière: désigne l’ensemble des opérations associées à l'extraction du Minerai sur
le Périmètre Minier, au transport et à la livraison jusqu’à PUsine, y compris le décapage,
l'enlèvement et le traitement des rejets et déchets, à l’exclusion de la Prospection, du
Développement, du Traitement, de la Commercüalisation, de la Réhabilitation ou la Fermeture ;

DURR: RÉSTERT, MALRRMETIMRNPARNES, AANÉ, HA, 7
AURPMÉIAR, (HPEHEER, AE, EN, RSR:

Fermeture : désigne tout ou partie des actions ou comportements de la SOCIÉTÉ visant à
suspendre ou abandonner tout ou une partie dissociable des Activités de la SOCIÉTÉ ou des
Actifs du Projet aux termes de la présente Convention, que ce soit par voie de démolition, de
supptession, de destruction, de transformation, de placement en maintenance permanente ou
autres, ou toute autre action où comportement similaire, et toute autre action ou comportement
considéré nécessaire pour se conformer à toutes les lois applicables à une telle Fermeture ;

RP: RÉREANORE, AA TERESA TR ERANEUNE AT A
HI MERE NE SIERRA) far A, GENRES, IR, DUT, HAL,
ERA, RME RAT ART SALÉE TA ATELIER
FARATS:

Financement du Projet : désigne l’ensemble des fonds nécessaires au financement du Montant
Total d’Investissement ;

RARE: RIDE RTS:

Gisement : désigne le(s) gisement(s) couvert par les Droits et Titres Miniers ;
DPR: SAT PUPOBOUEP TERRE JE PR FA
}
A ni f À
Information Confidentielle : a le sens qui lui est attribué à l’Article 30.2 ;
RMS: EOCEILÉ 302%:

Informations Disponibles : désigne lensemble des informations, études, schémas, plans,
prévisions ou document relatif au Gisement, aux Droits et Titres Miniers et aux Réserves, que
GÉCAMINES détient et est en mesure de communiquer à CNMCL;

FRS. Ré REA, GTR GA) PCA SD RATE RUE
EPA, ARS GTR POUBUE RAC:

Iostallations : désigne toute infrastructure, installation ou équipement de nature immobilière
transféré à la SOCIÈTE ou construit ou à construire par la SOCIÈTÉ sur le Périmètre Minier
pour les besoins de la conduite des Activités ;

BE: RFA ÉMEAIUTR, CAEN RARE D AS APTE A ah ee PERÉRNUE
HE RARE, BIT:

Jour Ouvré : désigne un jour autre que le samedi, le dimanche ou un jour férié en RDC, à
Hongkong et en Chine ;
LH: RÉRAAS MABALR C2). 6 PRÉPA HN —R:

Minerai : désigne toute roche contenue dans le Gisement et contenant du cuivre, du cobalt et
toute autre substance valorisable avec les moyens techniques actuels ;

F6: RIAD PR RTE OT HD DUR A ALES AT BORAAE FRAME PR ME
Æ:;

Montant Total d’Investissement : désigne le montant total des fondsnécessaires pour couvrir
ensemble des dépenses et coûts nécessaires à la mise en œuvre des Activités d'Exploitation, y
compris, notament les coûts et les dépenses des honoraires des conseillers de la SOCIÉTÉ, les
dépenses liées aux Travaux de Développement, tous fonds de roulement et le coût du
Financement du Projet. Le Montant Total d’Investissement sera déterminé pat l'étude de
Faisabilité ;

HER. RÉNEMAME SNS SN EMRR, MANDAT A
ICE R RAID RAS, TER THEM, MAUR EDLEARERE. Dé
AR n HEDERAR A TTE

OHADA : désigne l « Organisation pour Harmonisation en Afrique du Droit des Affaires »
créée pat le Traité de Port-Louis (Ile Maurice) du 17 octobre 1993, et révisé le 17 octobre 2008 ;
OHADA: RE 1993 #5 10 H 17 HR DE CERRAT) RAA IEMENES HE,
SAT 2008 € 10 H 17 FT:

Périmètre Minier : désigne le périmètre minier couvert par les Droits et Titres Miniers, tel que
décrit et délimité par les références mentionnées à l'Annexe B, sur lequel le Gisement, les
Installations à construire et les interconnexions des sites seront localisés ;

PR: AIS B ÉOEMIRÆ NIET M POGENTEMNDER, D'PR, RFREUENS GENE DUR ET
RE A6 TE,

PER Mikas : a le sens qui lui est attribué à PArticle 8.7 ;
MIRAS ADR: HUILE 87 RE:

Perte : désigne toutpréjudice, dommages et intérêts, dépense (en ce inclus ies honoraires des

conseillers raisonnablement engagés), toute pénalité, amende (en ce inclus les intérêts de retard),
à l'exclusion de toute perte de chance;
RAR: RÉPRE DURRPÉS UE CORAN SA) PÆÉMTS. HA CO
ED, PAALAUR:

Polygone de Kambove : désigne le périmètre visé à l'Annexe B, à l'exception du périmètre
contenant les réserves dites de Kamfundwa que les Parties conviennent expressément d’exclure
du périmètre du Projet ;

Kambove Ke: RS BATED IX, HAÉOBUE BEBEZI SEE Kamfandwa D LX ;

Président du Conseil d'Administration : désigne le Président du Conseil d'Administration de
la SOCIÉTÉ ;
HRK: MARAHEKE:

Prêt d’Associé : désigne le prêt qui sera accordé à la SOCIÉTÉ par CNMCL ou l’un de ses
Affiliés pour financer les Activités de Prospection ;
RAR: RIFÉRRÉE CH) NII A EME:

#

Principes Comptables Généralement Admis : désigne, sous réserve de la réglementation
applicable à la SOCIRLE, les normes comptables prescrites par lnternational Financial
Reporting Standards — IFRS ;

BBA. AA TER RARE, RIRE GFRS) FF
ARENA HAE:

Produits : désigne les produits finis ou semi-finis provenant du Traitement du Minetai dans les
Installations de la SOCIÉTÉ, y compris le cuivre et lhydroxide cobalteux ;
Pébks RIRE BEN OR ARR OR ARR, HEAR AAUL ER

Programme de Prospection : a le sens qui lui est attribué à l'Article 9.1 ;

BRTR: ÆOCHULÉ 9.1 #;

Programme et Budget Initiaux : à le sens qui lui est attribué à l'Article 15.1 ;

RREHNISMRÉ: TE MPULÉE 151 Æ:

Programme et Budget Proposés : a le sens qui lui est attribué à l'Article 15.1.1 ;
RÉRIS RARE: EMULE 15.11 #:

Projet : a le sens qui lui est attribué dans l'exposé préalable ;
HE: ÆXPMÉTAX:

Prospection : a le sens qui lui est attribué dans le Code Minier, et comprend notamment
Pensemble des opérations afférentes à la certification des ressources, à la mise en évidence du
Gisement et à la caractérisation de la faisabilité technique et commerciale du Projet, notamment
les investigations sur pièces et sur place, les travaux de surface ou de profondeur, les sondages et
forages, l'analyse des échantillons, la réalisation d’études et toute autre activité permettant
Pétablissement de l'Etude de Faisabilité ;

BR: RADPITRÉRES, RER ES URI, DATA DUR HAE AIDER ET AT ELA
RL AT AENURME, RREATNUURÉ, HRTAESRUTLÉ, HUMMER FERA,
SERA DEA AL BF SI RÉ 2):

Règlement Minier : désigne le décret n° 038/2003 du 26 mars 2003 portant Rè; ent Minier

de la RDC ; à
7 V
1 À
DLRPI: A 2003 5 3 À 26 ORLR C&) DL RHIATS 038/2003 54;

Réhabilitation : désigne l’ensemble des engagements, travaux et actions dont Pobjet est la
réhabilitation, la revégétalisation, la décontamination, et le nettoyage du Périmètre Minier et des
Actifs du Projet, associés à ou en vue de suspendre ou fermer définitivement tout ou partie de
PExploitation Minière ou du Traitement; ou telle que définie autrement par le Comité de
Gestion, d’une manière sécutisée et professionnelle, comprenant, notamment, le paiement de
Pensemble des Coûts de Fermeture conformément à la législation applicable, y compris
Vensemble des objectifs, indicateurs, critères de conformité de réhabilitation ; et « Réhabiliter » a
un sens équivalent ;

RE: RIRETURES, HEURE. ÆRAUNPES. BED DURE RME MAR UE, TA
freh, RP RER T LAERM EM MS iERR ENL. RUN ÉRE RSLE I —RRS
RAT MU EU PRE REP AERTA, BRAS RS FAR, SÉTRAIÈREE,
RE CD RATS XL:

Réserves : désigne les réserves de Minerai contenues dans le Polygone de Kambove, au sens du
Code JORC ;
Re RÉAL PP TR pe ÉTAT AT PONT ARE MAÉ JORC RE ID A frits

Royalties : à le sens qui lui est attribué à l'Article 13.3 ;

RVPOUER SE. ECOLE 133

SOCIÉTÉ : a le sens qui lui est attribué à Article 2.1 ;
BRAS]: EN PELSÉ 21 &:

Souscription Initiale : à le sens qui lui est attribué à l'Article 5.1 ;

NE: EOCEILÉ 51%:

Statuts : désigne les statuts de la SOCIÉLÉ, qui doivent être adoptés conformément aux
stipulations de la présente Convention ;

Re REA, HAE PAIE F LÜEt

Sûreté: désigne toute hypothèque, gage, privilège, garantie, garantie financière, créance,
revendication et privilège de toute autre nature ;

detre FAHPPA HU, DUR, ASE, (RUE MSGEUR, BU IS. BR, AAISUEALE
APE RAR ER:

Traitement : désigne la transformation, la fonte et le taffinage du Minerai, des rejets et déchets,
comprenant la production de Produits, et inclut le concassage, échantillonnage, le pesage,
Vanalyse, le raffinage, le traitement, le transport, la manutention, le stockage, le chargement, la
livraison des Produits, mais n’inclut pas Exploitation Minière ni le Développement ;

AE: Rip, FR PURÉE, 46e HR, CRE, RAA. HAE
RE, PT, MR A, imif, AE, Qi RAS, EFEONLIERAUTR:

Travaux: désigne tous les travaux et mesures nécessaires pour mener à bien le Projet
conformément à la présente Convention ;

LR: RHPSIRELA NICE DIE RTS ENT ETAT GRR DRE,

US Dollar ou USD: désigne la devise ayant à tout moment cours légal aux États-Unis

d'Amérique ; et
ne: RIRE TIME RM: .
7 A
EX

TE.
Usine: désigne l'usine métallurgique qui sera, sous réserve de la signature de lAvenant
de Lancement de l'Exploitation, construite par la SOCIÉTÉ pour le Traitement du Minerai et la
production des Produits, et dont les caractéristiques techniques seront déterminées dans l'Etude

de Faisabilité ;

IL: RIRAMONS EMEA NN Fr, HASARD A, APP
RAR, HT ROBEARATAENE er PET ARE:

Vice-Président du Conseil d'Administration : désigne le Vice-Président du Conseil
d'Administration de la SOCIÉTÉ .
RRRK: RIRÉASIANÉENTK.

12. Interprétation

RE

12.1 Dans la présente Convention, sauf précision contraire:

Ab, IFR:

(0)

&

qi

Gr)

()

GO)

les titres attribués à ses Articles et Annexes n’ont pour but que d'en faciliter la
lecture et ne sauraient aucunement en influencer l'interprétation ;

FRA MARIO ETRE, AMAERE:

les mots au singulier s'entendent également au pluriel et inversement ; les mots
au masculin doivent s'entendre également au féminin et inversement ; les mots
visant de façon générale une personne visent toute personne physique où morale
ou toute autre entité, disposant ou non d’une personnalité morale distincte ;
ÉTÉ ÉSATERÉRS, R2TE, VIRE ÉNRPEIRTE, R2T
BB, ABDÉRR EE ARABE ARMES A RURE AU, TAC
HAE AB:

les renvois à des Atticles ou Annexes s’entendent comme des de renvois à des
Articles ou Annexes de la présente Convention et un renvoi à cette Convention
comprend toutes les Annexes à cette Convention;

RARES, AA RAR, RAR, GA
HHDUÉS BTE TE

les renvois à une convention ou autre document sont réputés comprendre
également les modifications ou avenants dont la convention ou le document en
question fera éventuellement l’objet ;

ER PR UDC PAL EE EC BE RAT AN:

toute référence à un tribunal renvoie äla juridiction compétente en RDC ;

RSR RISNUR CE) A'ÉRUARE:

toute référence générale à la loi ou aux règles de droit, s’entend comme
englobant non seulement toute disposition législative applicable, mais aussi à
toute disposition réglementaire de portée générale applicable ; et
FRERE RER SAN”, GÉMERRFSTÉEMANAIEMLE, Et
FRA GE RTE;

| Aù #7
Gi

Gi)

&)

@

(eo)

()

(si)

(iv)

Ev)

toute référence faite à une loi ou à une disposition législative est réputée
comprendre toute modification ou nouvelle promulgation de cette loi, toute
disposition qui y serait substituée, ainsi que toute loi en découlant ;

RATER A ER ARE LE LA ERA TARA PMR
HAL ARR TA ITA:

toute référence à un mois ou une année s’entend d’un mois calendaire ou une
année calendaire ;

BARRE CH at ARE Di ARE DS”:

les expressions « incluant », «inclut », et « incluent » s’entendent comme suivies
de “sans limitation” ;

RP MSP AE TIR TT”,

toute règle d'interprétation, le cas échéant, voulant qu’un contrat soit interprété à
lencontte des parties responsables de sa rédaction et de sa préparation ne
s’appliquera pas ;

FRE RUES PU GER LURRER AA PRE # Bi 4
FE, LE

Ë

toute référence à une société vise toute société, quel que soit Pendroit où elle est
immatriculée ;

FPÉRER ECM PRIE, ARSENAL,

toute référence à une personne ou à une société sera interprétée de manière à
inclute ses successeurs, cessionnaites ou ayants droit autorisés ;

FRA ERA PERS RARE OERCERRE, SOLAR EURE:

La définition d’un mot ou d’une expression s'applique à ses autres formes
grammaticales;

PR RP RCE FM RABAT:

toute référence à « congolais » ou « congolaise » se rapporte exclusivement à la
République Démocratique du Congo ; et
FAERIAURAST CURE) RIRE CAPE) ”, RÉRMIRREKA: A1

les « normes de l'industrie minière internationale » se réfèrent aux notmes
généralement applicables dans l'industrie minière internationale, en ce inclus, le
cas échéant, les dix principes fondamentaux du rendement en matière de
développement durable publiés par le Conseil International des Mines et des
Métaux (ICMM).

CAL AERRE) AIR ANL ÉRATEN, OR. AE
HUF, HRRRT MÈRES CM) TRES TDR 76 À TEA

CARE

ARTICLE 2 - OBJET
É2kRE

2.1.

La présente Convention a pour objet de définir le cadre de constitution de la société de

projet dénommée « Kambove Mining société par actions simplifiée» (la « SOCIÉTÉ »), ainsi
que les droits et obligations réciproques des Patties, et les dtoits et obligations de ces dernières
envers la SOCIETÉen lien avec la mise en œuvre du Projet.

2.2.

ARE APE MIRE RP LE NÉ USE) CFA REA") RIT IERLL
ROBOT 2H PASCALE LRU PA A MER BEN A RC AIRE JUS à

La SOCIÉTÉaura pour but de conduire les Activités, et en particulier, sans que cette

liste soit limitative, de :

ÉRATNRÉÆME RASE, ARE

Æ CL FAIRE RFI) à

@ Réaliser les Activités de Prospection ;
SHARE 20:

G) Mettre au point l'Étude de Faisabilité du Projet, conformément aux termes de la
présente Convention ; et

RADICAL, ARIDUE TPET A

() Siles Parties en conviennent dans les conditions de la présente Convention,
procéder aux Activités de Développement, Exploitation, ‘Traitement et
Réhabilitation.

HOT ANR AHER SA, MSETTR, BE, AMAR NEA.

ARTICLE 3 - CONDITIONS SUSPENSIVES
F3 RSR AE

3.1

3.2.

32.1

Conditions Suspensives

HAE

Les obligations des Parties au titre de la présente Convention sont subordonnées à la
satisfaction préalable des Conditions Suspensives énumérées à l'Annexe À.

ADOBE AUOT SUSE SIT AAA A ef PTÉR ER AUS PA AA AE

Entrée en Vigueur

ES:

La présente Convention et les droits et obligations des Parties au titre des présentes
entreront en vigueur à la date à laquelle Fensemble des Conditions Suspensives auront
été satisfaites conformément aux dispositions de la présente Convention (la « Date
d’Entrée en Vigueur »).

HORAIRE, AA RUT LEA HRNONUT HLAUN ZE É SMILE FE

RER CARE)
7 Pa :
1
17

3.2.2

3.3.

3.3.1

3.3.2

34.

341

34.2

Nonobstant les dispositions de Article 3.1 et PArticle 3.2.1, le présent Article, PArticle
1 (Définition et Interprétation), VArticle 17 (Exclusivité), l'Article 28(Règlment des Différends et
Arbitrage), Article 29(Noñfication), l'Article 30 (Confidentialité) etAticle 31(Divers)
prennent effet à compter de la Date de Signatute.

BA 31 RAS 321 ME, 2%, À 1% CEXSARE) à SE 17 À GHENX
#0 À 28 & CDR) 5 20 & GÉAD , À 30 % RERO M
31% CAGE) RÉAZHELX.

Satisfaction des Conditions Suspensives

SERRE AIRE

Les Parties prendront toutes les mesures raisonnables en vue de s’assuter de la
satisfaction des Conditions Suspensives à des conditions acceptables dans un délai
dedeux (2) moisà compter de la Date de Signature.

BOT A DNS FER C2) PA AREA RFO LUE RS TA AP AO EE

Chaque Pattie tiendra l’autre Partie pleinement informée de tout développement relatif
à la satisfaction des Conditions Suspensives à sa charge conformément à la présente
Convention.

RS BU 2 VE AAA — PA DORÉ D AE A PE RSR A AIRE HUE RAR

Défaut de satisfaction des Conditions Suspensives

DERRAERRE

Dans l’hypothèseoù toutes les Conditions Suspensives ne seraient pas satisfaites dans le
délai visé à l'Article 3.3.1, les Parties se consulteront afin de discuter de bonne foi des
solutions permettant l’entrée en vigueur de la présente Convention.

RÉRERARAESR 331 ROLE ÉIABIR A RENE, UT ACT ER DAS
AE M AUIEUCATSE e

À défaut d’accord entre les Parties dans un délai de trente (30) Jours Ouvrés, chaque
Partie pourra résilier la présente Convention sur simple notification à l'autre Partie. En
cas de résiliation, chaque Partie sera libérée de toute obligationen vertu de la présente
Convention, une telle résiliation ne pouvant donner lieu à une quelconque réclamation,
indemnité ou remboursement entre les Parties.

ÆZ+ G0) ATARI HN, HN DRE — HEURE
ANR. AAC, WOMEN SE ADO MIAIR, DEAR ARTE RTE
AA RTER, AMSRAÈSE

ARTICLE 4 -DURÉE
2 4 IR

Sans préjudice des obligations de Rébabilitation et de Fermeture prévues par le Code Minier et le
Règlement Minier, la présente Convention restera en vigueur jusqu’àla date la plus proche entre :

Ar ÿ7

FR CE) D CLR) FRERE DURXR A NS ÉTÉ, A DHEA
PRÉ EX FRE FRE:

()  L’épuisement des Réserves du Gisement, confirmé par le Conseil d’Administration ;

ÉCRAN PRE HORS:

&) Le Conseil d'Administration décide que le Gisement n’est plus commercialement
exploitable ;
SOU RATER A NL RATÉ:

(i) Les Parties décident, d’un commun accord, de mettre fin à la présente Convention ; et

HA RAIEA TN,

(iv) La présente Convention est résiliée, conformément aux dispositions des présentes.

REA ENOUZALE, AH DUREE RE à

ARTICLE 5 -CONSTITUTION DE LA SOCIÉTÉ
BSARRANNRN

5.1. Les Parties procèderont à la constitution de la SOCIRTE, dans un délai d’un (1)mois à
compter de la Date d’Entrée en Vigueur. La SOCIETE sera constituée conformément à Ja
législation applicable en RDC et aux stipulations de la présente Convention.

ÉAÏNLERZHE- G) AAA, MH E ANT. HARENLR C&) RUE
FRA DCE PRIT À NF

5.2. Le capital social de la SOCIETE sera, à compter de sa constitution, fixé à l'équivalent
en Francs Congolais (CDF) dedix mille(10.000) USD.Les Parties sousctiront au montant du
capital social initial dans les proportions fixées ci-dessous (la « Souscription Initiale »). Le
montant exact de la Souscription Initiale sera converti en CDF à la date de signature des
premiers Statuts.

À BEN TI RNA ES É É A RRILZ E SÉ 7 (10,000) CHAR EX
BR DUREE FRE PURE CANARD TUE
RER RRMLHAIRTARE

5.3. Le capital social de la SOCIÉTÉ sera réparti entre les Parties de la manière suivante :
À BEN FI APE APE ASE RE LI AC:

@  GÉCAMINES : quarante-cinq pour cent (45%) ; et
RER RER LE 45%: F1

G)  CNMCL: cinquante-cinq pour cent (55%).
HER GE) FIRILHDS 55%.

5.4. La libérationde la Souscription Initiale devra être effectuéeentièrement par les Parties
lots de la Constitution de la SOCTETE.

PANNE À BEA ET AR FÉBODT AA

AA |

5.5. Sous tésetve des dispositions de l’Atticle 5.4, les Parties conviennent du caractère non-
diluable des Actions de Catégorie A. Par conséquent, en cas d'augmentation du capital social de
la SOCIÉTÉ :

RESF 54 RENAN F, DUTÉIXE À ARR AANTAGARTE,
DE

@  CNMCL souscrira l'intégralité des Actions nouvelles émises par la SOCIÉTÉ et
transfèrera gratuitement aux Associés de Catégorie À le nombre d’Actions
nécessaire au maintien de leut participation au capital social de la SOCIÉTÉ ;
HER CAD BR RAR RATE MSNR, ERREUR BEN TI
SRE, HAEG CRE) AR À RER EAU:

Fi

K, ÆÈANT

() Le mécanisme de récupération par CNMCL des montants visés au (1) ci-dessus et
les intérêts applicables, seront précisé dans lAvenant de Lancement de
Exploitation.
HERE CA) ENT Ei CD REMISE MU FIALE FAURPR STEIS
BR BAT NC rh ERA

ARTICLE 6 -INFORMATIONS DISPONIBLES
F CANTAES

6.1. GÉCAMINES confirme que FAnnexe C liste l'intégralité des Informations Disponibles.
RE UE RE C rh EP HU PA AE OR MONT AE

6.2. CNMCL reconnait qu'à la date des présentes, Pintégralité des informations listées dans
PAnnexe C lui a été transmise.

TERRE CG) MUÉREADNNERZT, ADN BR PTAI EAN CHENE
HEAE CAE)

El

6.3. CNMCL. renonce à toute réclamation et recours conte GÉCAMINES sut le
fondement des Informations Disponibles.

RÉÉE CE) DRE TE ME SIT RSI ERADEUE.

ARTICLE 7 -ACCÈS AUXINSTALLATIONS
FE 7 AOENIUEN

7.41. Chaque Partie sera en droit, durant les heures ouvrées, à des intervalles raisonnables,
avec un préavis minimum d’une Q semaincet à ses frais, d’avoir accès à et d’inspecter toutes les
Installations liées au Projet, de même que les livres, registres et comptestenus par la SOCIÉTÉ,
sous réserve que ces inspections n’interfèrent pas avec les Activités de la SOCIÈTÉ.

BARRE LEN— C0) RiÉAFÉMERA, ERÉARNIN, ÆL/ER AA

HR SAR REZ TA VER À CA TU, ÆiCAUKS, HER RE
RAR A SINIÉRRE ANe

AV
7.2. Chaque Partie seta en droit de recueillir des échantillons sut le Périmètre Minier à des
fins d’analyses, étant entendu que chaque échantillon demeurera la propriété exclusive de la
SOCIÉTÉ.

BORA RON NT À HITS DORÉRAER, ER RAS ED A PE M HAL EE
FA

7.3. Par les présentes, il est entendu que si du fait d’une telle inspection, une Partie
considère que des mesures correctives seraient nécessaires afin d’améliorer la rentabilité du Projet
ou de s'assurer de sa conformité avec les stipulations de la présente Convention, les Parties
devront se réunir afin d'évoquer lesdites mesures. Les Parties s’entendront de bonne foi sur la
nécessité de mettre en place de telles mesures correctives.

ÆRÉTUERS, USA MERMAUIENRE, Did AA AIESR TE RAD
Her, JR MONELL ETES TLC DRE NE SC EU TELE EE
RENE.

74. Dans le cas où les Parties ne parviendraient pas à un accord, la Partie la plus diligente
pourra soumettre la question à l'Expert Indépendant, conformément aux stipulations de l'Article
28.3.

ARTE EU, ML ÉTTRE 28,3 RME M BTENTAULEZ.

ARTICLE 8 - CESSION DES DROITS ET TITRES MINIERS
5 8 RW AURA UENIÉEUE

8.1. Dans les trente (30)jours calendaires à compter de la Constitution de la SOCIÉTÉ, la
SOCIÉTÉ et GÉCAMINES conclueront le Contrat de Cession.

ERA BOLS ET Go) FABEAR, ARANAERIRÉERAILAT.

8.2. Les Parties s'engagent à voter en faveur de toute décision nécessaire à la signature du
Contrat de Cession par la SOCIÉTÉ.

RO REBRSCREE BEN SERRE LL ll Fr UE.

8.3. En contrepartie des engagements réciproques des Parties et de la SOCIÉTÉ au titre des
présentes, les Parties conviennent que la cession des Droits et Titres Miniers par GECAMINES
à la SOCIÉTÉ, sera réalisée sans contrepartie financière.

FERA RSA É BEA LEARN, JUPE, RAGE AA
FU DURE 2

8.4. GÉCAMINES s'engage à obtenir la approbation des autorités gouvermentales de la
RDC sur la cession des Droits et Titres Miniers à la SOCIÉTÉ et sera responsable de ja
réalisation de toute formalité nécessaire au transfert effectif des Droits et Titres Miniers à la
SOCIÉTÉ.

FRA A EUSALR GC) BONE ART CE R A TR EP UPLAUUE HUE
Bt MURAT FENETRE RUE ARR RMI ESS.

ni” +
8.5. GÉCAMINES s'engage à ne pas créer ni permettre la création d'une Sureté ni
d'accorder à une tierce partie un dtoit nouveau sur les Droits et Titres Miniers avant la signature
du Contrat de Cession, afin de pouvoir, en temps voulu, céder les Droits et Titres Miniers à la
SOCIÉTÉ, exempts de toute Sûreté, quelle qu'en soit la nature.

RIRE, HAL RAT, AMEN UICRGIE EE ER UE AT EE RER
BREL, ERREUR ER AO AURAI

8.6.  GÉCAMINES s’engage, jusqu’à leur transfert effectif à la SOCIÉTÉ, à maintenir la

validité des Droits et'Titres Miniers et à payet dans les délais, tous les impôts, taxes et redevances
relatifs aux Droits et Titres Miniers.

RASE dé À BEN ET SERRE UE 2 AT, MER A DORE A CRE ANAER
PISTE STAR ATUEÉ RÉUBLBE

8.7. CNMCL reconnait et accepte que :

TERRE GE) UATARÉ:

@  GÉCAMINES à, préalablement à la Date de Signature, cédé des permis
d'exploitation des rejets n°9714 et 9715 (PERS) sur le périmètre du Polygone de
Kambove à une société dénommé « MIKAS » (les « PER Mikas ») ; et que

ERA, -RETÉ Kambove JDE 9714, 9715 FD IFRAAIE T
MIKAS À] CMIKAS AR) RAT") :

(i) Par conséquent, sous réserve des dispositions de la présente Convention,
CNMCL ne disposera d'aucun droit sur les PER Mikas qui ne feront objet
d'aucun transfert à la SOCIÉTÉ.

ME, ADR T, PERE CAD N MKAS ÆDTR
CRI ET ÉCART ITR SLR TT

à

ARTICLE 9 - PROGRAMME DE PROSPECTION
9 RTRIT AI

9.1 Dans les quatre (4) mois à compter de la Date de Cession, la SOCIETE soumettra aux
Parties le détail des Activités de Prospection (fe « Programme de Prospection »).

ÉTVALRAUERAEZ HE (4) AAA, REA RTÉERNESN ANT CRT)
RXEMP.

9.2. Le Programme de Prospection contiendra au minimum les éléments suivants :

BTE LEE UT A:

@ Les étapes nécessaires pout aboutir à la finalisation de l'Étude de Faisabilité ;
DER 47 ED PCR Te AU BELLE

{) Le calendrier pour la mise en œuvre des étapes viséesgau 9.2) ; et

92 D FAN PRSRNINTER, Al

AÂ A 2

Gi) Les modalités convenues entre les Parties pour la gestion des droits, sur le
Périmètre Minier, des titulaires des permis d'exploitation des rejets existants à la
Date de Signature et à la Date d’Entrée en vigueur.
BOT E IN DE 2 À DUR AR EP DC ERA RD TER
ÆHANERT Re

9.3. GÉCAMINES sera tenue d'approuver ou de rejeter par écrit le Programme de
Prospection dans un délai de quinze (15)Jours Ouvrés à compter de sa réception en langue
anglaise. À défaut de réponse de GÉCAMINES dans ce délai, le Programme de Prospection sera
réputé approuvé.

ROBE RENE SORTIR HE TE (15) ALES PARENT Z
BR, TE RIDE URIA RER, MÉRITE.

9.4. Dans Phypothèse où GÉCAMINES rejetterait le Programme de Prospection, la
notification de rejet de GÉCAMINES devra contenir le détail des raisons de ce rejet, ainsi que
les propositions de modifications sous réserve desquelles GÉCAMINES accepterait d'approuver
le Programme de Prospection. Dans un délai de dix (10) Jours Ouvrés suivant la réception de
cette notification de rejet, les représentants de CNMCL et GÉCAMINES devront se réunir afin
d'examiner le Programme de Prospection et de discuter des modifications susceptibles d’en
permettre l'approbation par les Parties. Par la suite :

ÆE RHONE, MEME Ar ER AAA AMEN,
DL É RUTRESENRIRIÉMR EIRE. À BAREAOBAIZ FT (0) À LEE
A, PERE CRE) AE RH ÉMGRRNSMRDR EDIARIERL HERG EEE)
FT RIREUOTHEMERMER EUR. 2 JE:

Ô Si les Parties s’accordent sur les modifications à apporter au Programme de
Prospection, celui-ci sera réputé accepté à la date de signature par les Parties d’un
procès-verbal de réunion constatant l'approbation du Programme de Prospection
modifié pat chacune des Parties ;

AU RIRE Be, QU É SU MB BUE AO RTE
BDOLRZ HEATH NÉE UNREAL

@) Si les Parties ne parviennent pas à s’accorder sur les modifications à apporter au
Programme de Prospection dans un délai maximum de trente (30) Jours Ouvrés,
le désaccord en découlant sera soumis à l'Expert Indépendant conformément
aux stipulations de PArticle 28.3.

AM RRAEZT Go) A LÉER ATEN ANR II EBCIRR—RÉ, HU
RARDEZS 28.3 AMLE RANCE ILE AI0T ERA,

ARTICLE 10 - RÉALISATION DES ACTIVITÉS DE PROSPECTION
F8 10 RÉ PREADANSRÉ

gi

10.1 La SOCIÉTÉ procèdera aux Activités de Prospection en conformité avec le
Programme de Prospection approuvé par les Parties.

LB RARE REP HU ER SE HE ARE Ne
À 47 :
ll

10.2.  CNMCL pourra décider de mettre fin au Projet à tout moment à compter du jour où la
SOCIETE auta transmis aux Parties une étude de préfaisabilité du Projet.

É BA RDA ÉDENRÉRS TITLE, PEFE CA) ITALIE
RES ILAHE

10.3. Le Programme de Prospection devta contenir un délai maxitum pour la finalisation de
TÉtude de Faisabilité et des moyens raisonnables permettant d’assurer le respect de ce délai.

BRIE ES Ron fr PET AR HR LOIR LIU PRUERUE SP 12 AR AI HET 5 à

10.4. Les Travaux et Activités prévus par le Programme de Prospection pourront être sous-
traités par la SOCIETE selon les modalités suivantes :

À BEN ER RE DAT 0 ER PE 9 LA LL EE AT ME:

@ Les études seront confiéesà un bureau d’étude de renommée internationale, dont
le contrat devra contenir une clause interdisant la sous-traitance intégrale ; et

FJD RENE AOR ER BEA IRC RAR AL, DOME FREE
IRC: A1

@) Les Travaux pourront être librement sous-traités par la SOCIETE, sous réserve
que les contrats de sous-traitance soient conclus à des conditions de concurrence
normale (ar length basis) et contiennent une clause interdisant la sous-traitance

intégrale.

HIER RARE ESRI RER EE R rh 8 it ARE A Bi
DEF, MÉARTUÉ HIATE.

10.5. Les coûts et dépenses de la SOCIETE afférents à la réalisation du Programme de
Prospection seront financés intégralement par CNMCL au moyen d’un Prêt d’Associé sans
intérêt.

BRIE UT ÆRARRMÉSÆM RER CEA) AE,
AE CE) DUC RER RAS SUR ES AIRE.

ARTICLE 11 - ÉTUDE DE FAISABILITÉ
11 RATER

LI La réalisation de l’Étude de Faisabilité pourra être confiée par la SOCIÉTÉ un bureau
d'étude de renommée internationale dont le contrat devra contenir une clause interdisant la sous-
ttaitance intégrale,

FAT RENE 6 A EE nt AIDER US, SMS ARRETE
HR

112. Au cours de la réalisation de Étude de Faisabilité du Projet, la SOCIÉTÉ pourra
consulter répulièrement GÉCAMINES ct cette dernière s'engage à donner ses avis motivés à
chaque consultation et, si la SOCIÉTÉ en fait la demande, à envoyer des experts pout fournit les

AA TE
assistances nécessaires. Nonobstant toute disposition contraire, il est entendu entre les Parties
que toute suggestion, avis où recommandation foulée par GÉCAMINES et/ou son personnel,
et toute assistance fournie par GÉCAMINES et/ou son personnel, dans le cadre de la réalisation
de P'Étude de Faisabilité du Projet, sera considéré comme ayant valeur consultative et ne saurait
décharger la SOCIÉTÉ et CNMCL de leurs obligations respectives au titre de la présente
Convention, ni être opposé à GÉCAMINES dans le cadre du processus d'approbation ou de
rejet de Étude de Faisabilité du Projet.

LEUR A TER Re, AREA ENTER, HE ANX
RAA MNIRUL, HN RTREULUERE, RER ELA TONER UREh
RÉAMERMLRE, MVP, ARIANE SMEENX, ÉLIRE,

ETAT EDF AR Er in ONE FA PS, PAL LEE PE LE e 2E À IR EÆ
CE) ÉTAT NS, ARE À A7 A7 HE PC AU NERRIE AA EYE
BAD TE FU.

113. La SOCIÉTÉ transmettra à GÉCAMINES le projet en français de l'Étude de
Faisabilité dans le délai prévu par le Programme de Prospection.

RENTE RARE ÉOARR PUR TT AT PEMEAUR SE GADCNO) ÉRRNEE RE

À compter de la date de réception par GÉCAMINES du projet de P'Étude de Faisabilité
en langue française :

AR RENE AT EREAR EE REC NES Fi:

@ Les équipes techniques de GÉCAMINES et de CNMCL procéderont, pendant
une durée maximum d’un (1} mois, à une revue conjointe du projet de Étude de
Faisabilité ;

RDC RE CRE) HA PIN ALERT TERRE HER K—
CD NARNIA ENEAARRRR MATINS,

G) A l'issue de cette revue conjointe, la version finale en français de l'Étude de
Faisabilité sera transmise à GÉCAMINES dans un délai de dix (10) jours
calendaires ; et

ÆLEXINEÉRRE, MATRÉDPARE GEO AA Go) À A
ARE # RU;

(Gi)  GÉCAMINES sera tenue d'approuver ou de rejeter par éctit la version finale en
français de l'Étude de Faisabilité dans un délai de quinze (15) jours calendaires à
compter de sa réception. À défaut de réponse de GÉCAMINES dans ce délai,
l'Étude de Faisabilité sera réputée approuvée.

ÉTÉ RECENT ARS GA) SEE (5) FA E A RER
HSE ADO TNT EDR HR RUE RMIRAN RER, DUR
PORTE BOT AT EDR

114. Dans Phypothèse où GÉCAMINES rejetterait l'Étude de Faisabilité, la notification de
rejet de GÉCAMINES devra contenir le détail des raisons de ce rejet, ainsi que les propositions
de modifications sous réserve desquelles GÉCAMINES accepterait d'approuver l'Etude de

Faisabilité. Dans un délai de dix (10) Jours Ouvtés suivant la réceptign de cette notification de
À 1 25 ; ,
À \
rejet, les représentants de CNMCL et GÉCAMINES devront se réunir afin d'examiner l'Étude
de Faisabilité et de discuter des modifications susceptibles d'en permettre l’approbation par les
Parties. Par la suite :

Re RONA ATEN, MESSE ne & FCIE A HE AUS,
DB CRR No FR RES AT EDR RR EUR ER NE. ERA AGE A2 A +
G0) ALIEN, PARC GA) AE RO ARRN AT DUR BE en A ÉTAT

Re

®

PRIOR AT EMPIRE SONO AE ÉRRUR, 2:

Si les Parties s’accordent sur les modifications à apporter à l'Étude de Faisabilité,
celle-ci sera réputée acceptée à la date de signature par les Parties d’un procès-
vetbal de réunion constatant l'approbation de l'Étude de Faisabilité modifiée par
chacune des Parties ;

UT —ECR ÉATT EDE AR fr fé cle, DU É USE ME 40 nr
REDPARE SUCER MANU HAE IE AU PT AT HER ACRUÉ à

Si les Parties ne parviennent pas à s’accorder sur les modifications à apporter à
l'Étude de Faisabilité dans ua délai maximum de trente (30) Jours Ouvrés, le
désaccord en découlant sera soumis à l'Expert Indépendant conformément aux
stipulations de PAïticle 289.3.

AUTRE + C0) A LIEE ATEN AT PEREAUR A GLRR —#é),
JURA ARUESE 28,3 AL KE A CRE LE ANT ERA.

ARTICLE 12 - ABANDON DES ACTIVITÉS DE PROSPECTION
F5 12 RTE BU ILE

12.4 Les Activités de Prospection seront considérées comme abandonnées dans les cas
suivants (chacun un « Cas d’Abandon du Projet ») :

FL RSR, MILAN ARS) CESAM AA IE") à

@)

Gi)

&)

CNMCL décide de mettre fin au Projet dans les conditions visées à l'Article 10.2
ou à l'article 23.4 ;

PERE GC) ARR 102 RER 23,4 THERE AU PAL A EI

Le Conseil d'Administration constate que le Gisement m'est pas
commercialement exploitable ; ou

BESSON RE RENAN TOR VERT ;

Les Parties ne parviennent pas à s’accorder sur les termes et conditions de
PAvenant de Lancement de l'Exploitation

ROSE NBA EN RSOIERENR BTS.

A id | 124
12.2. En cas de survenance d’un Cas d’Abandon du Projet :

HER EE:

@ La dette de la SOCIÉTÉ vis-à-vis de CNMCL au titre du Prêt d’Associé sera

annulée ;

RERE CA) RENE PUITR ARMÉE T LR,

G) Les Droits et Titres Miniers seront rétrocédés par la SOCIETE à GECAMINES

sans contrepartie financière et

les Parties s'engagent à voter en faveur de toute

décision nécessaire à la signature d’un contrat de cession à cet effet par la

SOCIÉTÉ ;

ÊTRE UURUIE RTE CRD

El

FU MOTMRER RE

MARDI € Mi EM:

{iü) Les données collectées et études réalisées au cours des Activités de Prospection
seront transférés à GECAMINES ; et

BEEN BUSELLR SAUT PC RER ERA A1

iv) Une fois que les éléments visés aux points (i), (i) et (ii) ci-dessus auront été

satisfaits :

ER G, AI Gi) AA

PLEASE, JU:

a. La présente Convention sera tésiliée sans indemnité de part et

d'autre ; et
AOC,

b. Les Parties proc

TRE — AGE STAE:

èderont à la dissolution de la SOCIÉTÉ.

BU ÉHRALAS AI

12.3. Dans lhypothèse où () CNMCL proposerait, dans un délai de six (6) mois à compter
de la survenance d’un Cas d’Abandon du Projet, un repreneur disposé à poursuivre la réalisation
du Projet en lieu et place de CNMCL, et que (ii) ce repreneur et GÉCAMINES paiviendtaient à
un accord sur les modalités de poursuite du Projet dans un délai de trois (3) mois à compter de

sa présentation à GÉCAMINES, alors l’article

12.2 ne s’appliquera pas et CNMCL aura la faculté

de transférer, au repreneur concerné, ses Actions et sa créance sur la SOCIETE au titre du Prêt

d'Associé.

de: DÉREMAPREAZHEX CO FAN, ARE CAD HAT —4

BARON ÉESICAME ARE,

AA, VRAI ROME SES R —É, NUS 122 AREA, JR

EG) RAIN RONERZ HE (5) À

BA CAE) HACK PERS BEN FI RO DUR DURE AE SRIE AÛTB nR AO 2A 77 ff

ARE FRE,

WT

27

ARTICLE 13 - ENTRÉE EN EXPLOITATION
13 RÜAGENE

13.1 Dans l'hypothèse où l'Étude de Faisabilité serait approuvée, CNMCL devta informer
GECAMINES, dans un délai de trente (30) Jours Ouvrés à compter de la date de cette
approbation, de son intention de procéder au Développement du Projet.

RAT TRENACR BCMENU, DA REREZ AZ + (0) ALAN, PAKRE
#9) RAS AT RS HSCHON A TRAITÉE

13.2. Dans l'hypothèse où CNMCL confirmerait son intention de procéder au
Développement du Projet, les Parties se réuniront pout discuter des modifications et précisions
devant être apportées à la présente Convention pour permettre la mise en œuvre effective du
Projet selon les termes de lÉtude de Faisabilité. Chaque Partie s’engage à discuter de ces
modifications et précisions de bonne foi et de manière raisonnable. Ces modifications et
précisions seront consignées dans un avenant à la présente Convention qui devra être signé
préalablement au démarage du Développement («Avenant de Lancement de
PExploitation »).

ARE CRE) HNARSENENE PRE, WCT De 2 AT
RUE, DURE fr EDR AE RERO EUSÉ. NME DR LÉ
NU AR AR ET AL. LETTRE RAET EI FPE 2 hi SE
LAN HNNNNBERN CSTB NN") à

15.3.  L’Avenant de Lancement de l’Exploitation devra obligatoitement comprendre, au
minimur, les éléments suivants :

RETENU EE TE NE:

(0) Aucun pas de porte ne pourra être demandé par GECAMINES à CNMCL et/ou
la SOCIETE ;

RUERRE CRE) A/R BEN AIR A CSP ATTS:

() La définition des modalités d'Exploitation retenues par les Patties ;

BRENT RAS,

Gi Le calendrier de mise en œuvre du Projet, incluant notamment des dates limites
pour le démarrage et l’achèvement des Travaux de Développement et la mise en
production des Gisements ;

DE SAINIERX, AREIERTIME AS, JR TAESE LAID IR T ATAUR:

Gv) Les pénalités applicables en cas de non-respect des dates limites visées ci-dessus ;
Re EE MAR TOE FA F1 SU OU;

(v) Les modalités de Financement du Projet par CNMCL et du remboutsement du
Financement du Projet par la SOCIRTE, incluant notamment le maintien de la
dette intégrale de la SOCIETE au titre du Prêt d’Associé conclu pour le
financement des Activités de Prospection ;

AT
QE)

(ri)

PERE CA) MRAMEENT RDV E BE TR, ERREUR A
Fest LUBERON NES:

Les principes de répattitition entre les Parties de la valeur des contrats de sous-
traitance à conclure par la SOCIÈTÉ, qui seront proposés prioritairement aux
Parties, au prorata de leur participation dans le capital social de la SOCIETE ;

HARAS RAT IMES MMA RENE SHES FAR AFRFA DE
ANRT EEE A rh Pf dé REN ÉLPR SRRENEEUT

Le droit pour GECAMINES de percevoit, en contrepartie de la consommation
du Minerai contenu dans le Polygone de Kambove, des Royalties calculées sur la
base d’un virgule soixante-quinze pour cent (1,75 %) du Chiffre d’Affaires Brut
de la SOCIETE, payables de manière trimestrielle (les « Royalties »).

FEAT FE Kambove RAT A ÉTÉ, re ROPABUUCER RS REX IE EAN
HAÈ-ALE (175%) DR SEM VUE, tir CAT
CRRAUER EE)

ARTICLE 14 - GESTION DE LA SOCIÉTÉ
SE 14 RARE

WL

142.

14.3.

143.1

LaSOCTÉTÉsera gérée par ses organes statutaires selon les stipulations de la présente
Convention et de ses Statuts, ainsi que toute autre règlementation en application en RDC en ce
compris les dispositions du droit OHADA.

RER APRES RARE A NX, A BAR SAR AR ERLR C&) ÉTÉ
PRAIRIES HR AIRE MUR RÉAL BEA TI

Les Parties conviennent que la SOCIÉTÉsera constituée sous la forme d’une « société
par actions simplifiée » (en sigle « SAS »).

ROTAIRE, RER UE RAR A] CHR SAS”)

Les Statuts seront rédigés de sorte que :

ÉD NE LUNA EE

Les organes sociaux de la SOCIÉTÉ comprendront :
RIRE ER:

(0)

L'Assemblée Générale des Associés, disposant des pouvoirs prévus par
PAUSCGIE et les Statuts, étant précisé que, sauf pour les Décisions Majeures et
celles nécessitant une majorité renforcée au terme des lois et règlements
applicables, les décisions de l'Assemblée Générale seront prises à la majorité
simple ;

ñ -

RARE, FSEMENLA AREA ARRETE, RE
HART, REA DR DCLE AIR RDA NLE PTER AE LÉCTON
3, RARE SECRE:

() Le Président de la SOCIETE, dont les attributions seront déterminées dans les
Statuts, conformément aux dispositions de l'AUSCGIE ;

SSI EE MIROURE A ARRETE SRAROI NF) FRE PEAR FE
RÉAL:

(ii) Le Président du Conseil d'Administration, dont les attributions seront
déterminées dans les Statuts ;

ÉCEK, ERREUR:

Gv) Un Vice-Président du Conseil d'Administration, dont les attributions seront
déterminées dans les Statuts ;

BK, Here OR,

() Un Conseil d'Administration, chargé de contrôler la gestion et de veiller à la
bonne marche de la SOCIÉTÉ et d’en fixer les orientations stratégiques, dont les
attributions seront déterminées dans les Statuts, étant précisé que, sauf pour les
Décisions Majeures, les décisions du Conseil d'Administration seront prises à la
majorité simple ; et

RS, SOUS IEAMMRR RATÉ RARES, Ed, HOUR ÈTE
BE, MENÉS, RAMICLEMEXPONENUR, RÉ ROOMS
SERRE

(vi) Un Comité de Gestiondont la composition et les attributions seront déterminées
par les Statuts.

ÉREREA, AARRAUIR HS AURE .

143.2  CNMCLnomtmera (et pourra destituer) le Président.

Hé GA ANERÉGK,

143.3  GECAMINES nomimera (et pourra destituerle Vice-Président.
RAC ÉRIREK.
143.4 Le Conseil d'Administration sera composé de sept (7)membres, nommés comme suit :

ER CO) ARRAR, HAT F:

[ei] GÉCAMINES et tout autre titulaire d’Actions de Catégorie À présenteront
conjointement trois (3) Administrateurs ; et

FH RALEAE À HRÉTRPEHERSIER— (3) LÉ, A

LR 7
14.3.5

Gi)

CNMCL et tout autre titulaire dActions de Catégorie B présenteront
conjointement quatre ()Administrateurs.

RERE CE) AU BRRCATRER AURA HER (4) Se

Toute action, décision, proposition relative aux matières énumérées ci-après (une
«Décision Majeute») sera adoptée dans la mesure où () pour les Décisions
Majeures devant être adoptées par le Conseil d'Administration, au moins un (1)
Administrateur présenté par GÉCAMINESà voté positivement; ou (ü) pour les
Décisions Majeures devant être adoptées par l’Assemblée Générale des Associés,
GÉCAMINES a voté favorablement :

LUF ATS), RE, EX CÆXPON) BEL RASE CG) NF ER

HROBLMEXRRYS
RARE RR SES ff 2

Q]

()

Gi)

@)

Q)

Qi)

(QE)

EDR CD) PRÉ RIIERNIMSRERR, À GMT
EX, ERREUR:

La création de toute Sureté sur les Actifs du Projet ;
DU RP RL INRS

La conclusion de tout accord ou opération entre, d’une part, la SOCIÉTÉet,
d’autre part, CNMCL (ou lun de ses Affiliés) ;

ÊRSANÉERE CG) ERA) 2 ME RUES:
L'augmentation ou la réductiondu capital social de la SOCIÉTÉ, y compris

Pémission de tout instrument conférant le droit à une pattie des bénéfices, des
dtoits de vote ou des actions de la SOCIÉTÉet/ou de ses filiales ;

BRAIN MINOR), BIERTERÉÈRANM/RATA SAN
DC, RER RAT:

La modification des Statuts ou de tout document constitutif de la SOCIÉTÉ ;
Are} AIRIOUT,

La mise en œuvre de toute procédure de fusion, scission, liquidation ou
dissolution volontaire de ia SOCIËTÉ ;

HR RAT A, 20, RSR:

La cession intégrale des actifs de la SOCIÉTÉ ;

FRE RAT ANA,

La décision d’un transfert des Activités à l'étranger ;
HARANAENESH OLA) REIMS:

La décision de transformer la SOCIÉTÉ en une autre forme sociale ; et

ERA A
Gx) L'application d’une cessation générale des paiements de la SOCIÉTÉ.
Ê RAT ÉÆMIESCA

ARTICLE 15 -PROGRAMMES ET BUDGETS

15 RATS RU
15.1 Programme et Budget Initiaux
FRET S RUE
15.11 Les Parties conviennent de joindre au Programme de Prospection un programme et

15.1.2

15.2.

15.2.1

budget initiaux comprenant :
DOTÉ LE RIRE NPA EIRE, EAU A:

@ Le détail du programme des Activités de Prospection de la SOCIÉTÉ pour la
période allant de la date d’approbation du Programme de Prospection jusqu’au
dernier Jour Ouvré de l’'Exercice Financier en couts ; et

ÉRMEBRIRILZ FRS AM RER — À LEA, A
FRAIS :

() Un budget détaillé précisant tous les investissements, dépenses, acquisitions,
prêts ou crédits envisagés sur une base trimestrielle pendant la période
considérée.

DÉAÉODUT, HOPPER RIRE BU, JS CBAMÉLE.

(les « Programme et Budget Initiaux») € CHA HAIANAEE) D

Les Programme et Budget Initiaux sont mis en œuvre par le Comité de Gestionà
compter de la date d'approbation du Programme de Prospection.

ÉBISEUMMEZ HE, FRANS SOIR ENTRE TERME.

Programme et Budget Proposés

BÉTRS RARE

Âu plus tard le 31 octobre de chaque Exercice Financier, le Comité de Gestion
préparera un projet de programme et budget pour l'Exercice Financier suivant, élaborés
conformément aux Principes Comptables Généralement Adinis, incluant :

SNUSFRRIRE 10 À 31 1, ÉRRR SSSR MST ENTER
ÉUISRÉRERNE, KE:

@ les détails du programme des Activités de la SOCIÉTÉproposées pour l'Exercice
Financier suivant ; et

TNA SR BE RECRUE AS FIRE SH OA à

LR
15.22

15.3.

15.3.1

15.3.2

15.3.3

() un budget détaillé précisant toutes les dépenses, investissements, acquisitions,
prêts ou crédits envisagés sur une base trimestrielle en vertu de la présente
Convention pendant l'Exercice Financier considéré.

RACE, VE PTAU MERS NRBENI AA TE. RE BE, ASE
HIBUX.

(un « Programme et Budget Proposés »)
CEA BE")

Toute Activité de la SOCIÉTÉ qui ne peut pas être réalisée au cours d’un seul Exercice
Financier peut être proposée dans un Programme et Budget pluriannuels. Sur
approbation du Conseil d'Administration, un tel Programme et Budget pluriannuels est
pris en compte par chaque Programme et Budget annuels.

ARR A IS ES SU RE TE ONU SEE, RUE —NS EEE
BRÉTNISRE, PÉRSNUNUE, DER ARREMIÉS ET RUES RÉCENTES
FRÈRE TRUST LUE.

Programmes et Budgets Approuvés
BEN ET NIS TUE

La SOCIETE et GECAMINES finaliseront ensemble les Programmes et Budgets
Proposés au plus tard le 30 novembre.

RAA EE RUDÉERRE 11 5 30 RÉFÉRRETMAIPÈER.

Au plus tard le 31 décembre de chaque Exercice Financier, le Conseil d'Administration.
et PAssemblée Générale des Associés approuverontles Programme et Budget Proposés.

BASÉE 12 À 31 À, MAUR AR RER APERMER ETUIS BÉR
Re

Dans lhypothèse où le Conseil d'Administration, pour une raison quelconque, ne
parviendrait pas à approuver les Programme et Budpet Proposés avant le
commencement de l’Exercice Financier considéré, le Conseil d'Administration se
réunira et fournira tout effort raisonnable pour parvenir à un accord. Dans l'intervalle,
le Comité de Gestion, en fonction de la disponibilité des fonds nécessaires, et dans la
mesure du possible :

PRES AURA TR REA RE M SET 2 ROME RS SEE 1, JE
Fee fE TE RES MR, ÆULNIN, PER RARE F2
HR, RU TIRIÉ:

@  entreprendra (ou s’abstiendra de faire) tout ce qui est nécessaire pour maintenir
le Gisement et les Actifs du Projeten bonne condition ;

RE GRAVES) FAN THERAN PRAUN A PEAR RIRES AUS NE

()  exécutera et s’acquittera de toutes ses obligations en vertu de la présente
Convention, du Code Minier et du Règlement Minier.

AE
REA CPPER) A CPL) AALE, BAT AERANTE XS.

15.3.4 Toute dépense représentant une déviation de plus de dix pour cent (10 %)} par rapport
aux Programme et Budget approuvés sera proposée par le Comité de Gestion,
confirmée par la SOCIETE et GECAMINES, et approuvée par le Conseil
d'Administration, le tout dans un délai maximum de vingt (20) Jours Ouvrés.

HFRLANER EURE RÉ E ZT (10%) HIXCH, HHÉMASNAREX, À

ARE RERNÉAT IA, JF ETITE, EF MÆRKR ET (20) À LH
ASE

15.3.5 Sans préjudice des stipulations des Articles 7.1 et 20, chaque Partie auraun droit d'accès
aux livres et archives détenus par la SOCIÈTE afin de vérifier la conformité des
Dépenses de la SOCIÉTÉavec les Budget et Programme Proposés approuvés.

APM 7.1 RAS 20 RÉAL, HA NT À RES I PE MOUSE,
BARRES 5 SNENE NU REN É ETTR ES UN AERT

ARTICLE 16 - TRANSFERT D'ACTIONS
16 SORA

16.4 Tout transfert d'Actions est régi par les Statuts de la SOCIÉTÉ et par le présent Article.
ARTE EAU 7 BEA FI AAA KZ USE

16.2. Jusqu'à la date de signature de l’Avenant de Lancement de l’Exploitation, aucune Partie
ne pourra transférer ses Actions, ou tout droit ou obligation qu'elle détient en vertu de la
présente Convention sans l'approbation préalable de l’autre Partie, sauf dans le cas prévu à
lArticle 12.2.1, sous réserve des conditions prévues audit Article.

FRERE UNE REZ A, ARR ERREUR F, AR
RARE RCE SUR A EE TT CARS, (LÉ 1221 RHDENIIE
BF CHAN RAR AFÉTRNRE F)

16.3.  Nonobstant les stipulations de l'Article 16.2,une Partie pourra transférer ses Actions à
l'un de ses Affiliés, moyennant notification préalable à l’autre Partie, sous réserve toutefois que
l'Affilié prenne les engagements suivants envers les autres Associés :

RÉÉPATR 162 RAIÈLE, — MESA 2 AT FERA ARE
Re, HXRRA RIRE AE LU FAR:

@  L'Affilié doit rester un Affilié pendant la durée durant laquelle il détient les
Actions ;

RER EURE RTE ANRT LR RE REA SR:

() Si l'Affilié cesse d'être un Affilié, il rétrocèdera les Actions à PAssocié auquel il
était affilié, ou à un autre Affilié dudit Associé, ledit Affilié devant prendre les
mêmes engagements envers les autres Associés ;

Le

16.4.

16.5.

16.5.1

16.5.2

ARR TIR REINE), HOSDE Re TE) 2H M ACIER HE AR BR De HER
ERA 7), DERERN FIRE RAR AR AA TA RES :

Gi)  L'Affilié s'engage à être lié par les termes et conditions de la présente
Convention ; et

RIDE 2 ONE F HORAIRE AO ADR:

Gv) Tout Associé qui transfert ses Actions à un Affilié devra en notifier au préalable
les autres Associés et fournir des éléments attestant de la qualité d’Affilié de la
société cessionnaire et qu’elle a les capacités financières et techniques nécessaires
pour mener le Projet, conformément aux projections de l'Étude de Faisabilité.

ROUTEUR EL, AREA ÉRRURALE REA, SUV
SÉALAURER, HAEDNIE SES SE UET AO DRE ET HE BRIE A JURA SRE
SRE HD BR ANA SRE AURA ET ÉUUENE

Droit de Préemption

TRE TAN

L’Avenant de Lancement de l'Exploitation devra prévoir un mécanisme de préemption
qui sera également inséré dans les Statuts.

EUR A MN FARM SARA, JÉMAZATÈR.

Conditions du transfert
RALRAE

Comme condition destinée à garantir qu’un Associé cédant est libre de toute obligation
au titre de la présente Convention, tout transfert d’Actions par une Partie à un tiers
devra être soumis () à un engagement éctit du cessionnaire d'être lié par tous Les termes
et conditions de la présente Convention et (ii) au paiement de tous les impôts et taxes
dus à l'État.

PERRIER RARES A UNE CE AIRE, — DÉS D LRU,
BRENT CD SAMI RIRES ANT AR, RAF G) ARR
DCARTAPA IRD

Lorsqu'une Partie transfère l'intégralité des Actions qu’elle détient de la SOCIÉTÉ et
cesse d’être Associé, la Partie cédante n’a plus le droit de bénéficier des droits prévus
par la présente Convention qui est réputée terminée à l'égard de celle-ci à compter de ce
transfert.

RURALE TRE ERA TI ARR R RAS NRA, ÉNXHiEZ H
Be, RÉAL AESRAMNOE FRA, AMOR LETE À AAA

AUS 2

ARTICLE 17 - EXCLUSIVITE
JE 17 RAR

GECAMINES confirme le droit exclusif de CNMCL de conduire, par le biais de la
SOCIETE, les Activités de Prospection et, sous réserve de la signature de FAvenant de
Lancement de Exploitation, les autres Activités du Projet.

ÉRURERRE CR) SRE A EN SEA NES AMIE METAIDUX, Æ
PRIS EN BURN DNA RNRE F, SORTE RE AM.

ARTICLE 18 - DECLARATIONS ET GARANTIES
ÏE 18 PRE ES IEER

18.1.

Déclarations et Garanties communes

AFIÉTÉE EE R

Par les présentes, chaque Partie déclare et garantit que :
ÆbNR, FATBRR ER:

18.1.1

18.12

18.13

18.14

18.1.5

elle est dûment constituée, organisée et existante en vertu des lois de sa juridiction de
constitution ;

FARRR ITA RARE, ARMES

elle a le pouvoir et la capacité de conclure et exécuter ses obligations en vertu de la
présente Convention ou de tout autre convention ou instrument envisagé par la
présente Convention ;

KA RAT T A DA NS ERA DSC BERE AU RCAIE DIE eh RE 2 LIT ÉE

toutes les autotisations nécessaires pour la signature, la remise et l'exécution de la
présente Convention conformément à ses stipulations ont été obtenues et la présente
Convention est un accord valide et exécutoire ;

ROME. LERAAUT ADM IEER,  HAHH ICRA AC ELRCE BUT HER
Æ:

la signatute, la remise et l'exécution de la présente Convention sont conformes à ses
statuts et ne violent pas une quelconque loi où obligation, ni n’entrainent un
manquement au titre de tout contrat auquel elle est liée, ni ne donne lieu à une Sûreté
en vertu de ces documents ; et

ÆHUNAIESR, RSMNUATAITR A ARR, HARRIS, HARÉÈR
HARAS, AR PA ALGER: A1

elle conclut et exécute la présente Convention pour son propre compte et non en tant
que mandataire.

SÉRIE CMEAICE) RÉ ÆAAT A NX.

AT

18.2.

Déclarations et Garanties additionnelles de GÉCAMINES
RAA APR SLR

GÉCAMINES déclare et garantit par ailleurs à CNMCL ce qui suit à la Date de Signature et
réitérera à la Date d’Entrée en Vigueur, étant entendu que tout Cessionnaire des Actions de
Catégorie À effectuera des déclarations et garanties identiques, le cas échéant :

ÉARNÉSZOE, RTE CS) FAR SEUR, HT ANEMZ ES

FA

#1,

A PÉREÉ SET BELL FAR SR:

18.2.1

18.22

18.2.3

18.2.4

18.2.5

18.2.6

18.2.7

Sous réserve des droits conférés à Mikas au titre des PER Mikas, elle est le seul et
unique titulaire des PE n° 465 et n° 2809 ;

FE DE RARE AUS TE MIRAS A TURIN F, HS 465 5,
2809 RD ALAUME HA À

Les PE n° 465 et n° 2809 existent réellement et sont valables ;
a65 5, À 2809 SRP ENS, BV HN,

Le certificat d'exploitation des PE n° 465 et n° 2809 détenus par GÉCAMINES est la
version originale dudit certificat émis par le CAMI ;

É-RDBPDTRESE 465, 36 2809 SERV UE R AD VERTE RMIRNE:

Sous réserve des PER existants à la Date de Signature et des PER en cours d’octroi à
GECAMINES par le CAMI, il n'existe pas de superposition ou croisement entre les
périmètres couverts pat d’autres droits miniers et le Périmètre Minier. Il n’existe pas de
Htige actuel avec les autres titulaires des droits miniers sur la limite du Périmètre Minier ;

RARE HIFI TR AULRT LEUR ER TE RAIN IERUR,
RP AAERES RU BUTEUR ARE NÉE, 9° De SCA HAE A
ÉPA CRAERSHEX

À la Date d’Entrée en Vigueur, GECAMINES aura rempli toutes les obligations qui lui
sont imposées afin de maintenir la validitié et la régularité des Droits et Titres Miniers ;

RANCE, RO OBAT LMD EURE A SRE, AVENIR AT ES
X&:

Sous réserve des droits conférés à Mikas au titre des PER Mikas, aucun tiers ne dispose
de droits sur les PE n° 465 et n° 2809, notamment droit des Sûretés, droit d’amodiation
et droit d’option ;

BTE TRI AOUS TER MIRAS A ANA, TES 465 +, 2 2809 SX
PALERME, OCR ALU FER:

Il n’existe pas de contentieux, ni de réclamation ni de procédure d’une quelconque
natute en couts concernant les PE n° 465 et n° 2809 ;

PRESS 465 ©, 2 2800 SRE RU ERA ED, RERAEY:

AÀ LL |

18.2.8

18.2.9

18.3.

Par rapport à la législation environnementale applicable, aucun produit polluant n’a
étédéposé, répandu, déchargé, abandonné, pompé, versé, injecté, déverséni ne s’est
échappé, écoulé ou infiltré sur ou dans le Périmètre Minier en violation par
GECAMINES dune obligation quelconque. GÉCAMINES n’a pas reçu de notification
orale ou écrite concernant le déversement d’un produit contaminant sur le Périmètre
Minier, susceptible d'engager la responsabilité environnementale de la SOCIETE ou de
lui imposer d'entreprendre une action corrective ou réparatrice. Aucune partie du
Périmètre Minier n’est située dans une zone environnementale réglementée ; et

PTE PÉNRE ET, A RRÉRIERAE—PÉECR, SIAPAAAENTACE, HEH,
BUS NU UE, UE PERRET RP RÉ, RAD DZ AIRE,
Vo LR ER A RER BORA SR 2 ENS RP I UIAE
RAT, TRÉRER ERA RIRES RRER SEA NAT EE RABAT NÉ LXER
PEN. D DRAC ITA T SRI] É0 DCR.

A la connaissance de GÉCAMINES, sous réserve des PER existants à la Date de
Signature, il n’est rien qui affecte les PE n° 465 et n° 2809 ainsi que les droits de
GECAMINES sur les PE n° 465 et n° 2809, ni qui puisse sérieusement compromettre
laptitude de SOCIETE à procéder au Développement.

Be RO pTen, BRUNE REA NID RUR, JÉMC ENT RENTE 465
5, 5 2809 ERP ARE HRIHES 465 +, #8 2809 ERP AURAI, LKAA
AS ATET FER HT

Déclarations et Garanties additionnelles de CNMCL
HAE CRE) HAMERRE SUR

CNMCL déclare et garantit pat ailleuts à GÉCAMINES ce qui suit à la Date de Signature et
téiterera à la Date d’Entrée en Vigueur, étant entendu que tout Cessionnaire des Actions de
Catégorie B effectuera des déclarations et garanties identiques, le cas échéant :

HERE CAE) HÉBLRM ERREUR, JFÆXZOEN, BARRE ILA

RE RIPÉ ROBES Sfr:

18.3.1

18.3.2

18.3.3

18.4.

Elledispose de ressources financières et de capacités techniques importantes permettant
un développement rapide du Projet dans l'intérêt commun des Parties ;

RAA AU AA POV H RER AU EN DO AEER ÉE

Elle a la capacité de mobiliser le Prêt d’Associé ; et

RAR REA ER ANSE 7 AI

Elle à uneparfaite connaissance des normes de l’industrie minière internationale.
FADELA ÈRAE:

Responsabilités
it

Les Parties reconnaissent qu’elles peuvent voir leur responsabilité engagée dans le cas

où luñe quelconque des déclarations et garanties formulées" dns le présent Article se
{

A

38

19.2.

TA DRNLAIAUE

Engagements additionnels de GECAMINES
AREA TR IE

Au titre de la présente Convention, GECAMINES s'engage par ailleurs à :
ADO, EURE:

192.1

19.22

19.23

19.2.4

coopérer avec la SOCIÉTÉ, dans les conditions des présentes, à l’actualisation, à la
préparation et à l'exécution de l'Etude de Faisabilité. Il est toutefois précisé que,
nonobstant là coopération de GÉCAMINES prévue au présent Article, a SOCIÉTÉ
restera seule et unique responsable du respect de ses obligations au titre des présentes,
sans pouvoir soulever d'exception au titre de la participation, absence de participation
ou des délais de réponse de GÉCAMINES, des recommandations, conseils et
suggestions formulés par GÉCAMINES ou de tout autre intervention ou commentaire
de GÉCAMINES sur le contenu de l'Etude de Faisabilité;

HÉBEEÉME ANNEE, SET, RIT FT PEDACRÉ NHEAT AVE.
BHRHALE, REASON TT RARE, AR RAT A NU F8 RAT XS
BE RÉ A, HUE UNSS, RÉSSRASMNIR, À RUEIL MERE.
ÉCRAN ER De 7 7 PEER HET SE BREL AO ROUE 25 à BEA TAB
A BISMÈUE:

accompagner CNMCL et la SOCTETE, selon les cas, dans leurs démarches auprès des
administrations douanières pour l'importation des équipements directement nécessaires
au Projet, l'exportation des échantillons prélevés sur le Périmètre Minier et la
Commercialisation des Produits ;

REP EULRRERE CAE) DUR A BEA ARTE A PRO AAN BEA ENIRE
Ds D DÉRERU AIRE da HE D DA ALT RE AO EU 4

À la demande de la SOCIETE, GECAMINES accordera à la SOCIETE le droit de
traverser à titre gratuit tout périmètre minier couvert par des droits et titres miniers
détenus exclusivement par GECAMINES, sous réserve des dispositions du Code
Minier et des éventuels Travaux nécessaires pour permettre un tel accès, qui seront pris
en charge par la SOCIÉTÉ.

Le CDR) HMLEADA L'ÉDEURUE TES AIT RERO AE CRUE APT
RLHA HR BATARIE) ABS FR, HS RNER, À RHBNABAT
FRS RH HAE RE AO URL UE PTE TX:

fournir une assistance raisonnable à la SOCIÉTÉ pour l'obtention des approbations,
permis et consentements requis de l'Etat et des autorités locales pour la mise en œuvre
du Projet, ainsi que pour les projets de développement communautaire y compris la
délocalisation et relocalisation des populations affectées par le Projet, étant toutefois
précisé que la SOCIÉTÉ restera seule responsable du respect des délais prévus par la
présente Convention, sans pouvoir soulever d'exception au titre de l'assistance (ou
l'absence d'assistance) de GÉCAMINES.

ARRETE MR Ce) BR HER MU TPRESR MISE E DUR RER AU EU HE
Fo EC MR REA ES ui ARE, VE LR ASNTÉERER EN. 2,

RSR, À BEN TRADER HUE, DUR RAI URE CR
FD) HS lBISR

19.25 Fournir une assistance raisonnable à la SOCIRTE pour la mise en oeuvre des modalités
ptévues par le Programme de Prospection pour la gestion des droits des titulaires des
PERS existants sur le Périmètre Minier à la Date de Sipnature et à la Date d’Entrée en
vigueur.

JT SRB MP ALE MER T LA DE EI LUR PER ST
IRD RCA ECRIRE IR BEN EEE UE,

x]
x

19.3. Engagements additionnels de la SOCIÉTÉ
BEN ÉRIC IR

Au titre de la présente Convention, la SOCIÉTÉ s'engage, à compter de sa constitution à :

FAN, ARARARÈZ PEN:

19.3.1 Signer le Contrat de Cession dans les délais prévus à la présente Convention ;
AA DNS HIAAIR PI RP ALES:

19.3.2 Conduire le Projet conformément aux stipulations de la présente Convention, en
utilisant le Financement du Projet mis à disposition par CNMCL et en coopération avec

GÉCAMINES ;

ARBRE CS) SUN ERREUR RETREMTERL, HA UMERESTDE
ÆBE;:

19.3.3 obtenir toutes les décisions, permissions et autres autorisations de la part des autorités
gouvernementales qui seraient nécessaires à l'exploitation du Projet ou en relation avec
celui-ci ;

MERE ÉLIRE DIE EEE A MICRO PAU, VE A AUEEE:
19.34 respecter le calendrier et les dates butoirs prévus par la présente Convention ;
TE 2 DORE HOT RIRES UE

19.3.5 préserver, le cas échéant, la validité et renouveler pour la période la plus longue
autorisée les Droits et Titres Miniers, de même que tous les permis et licences
nécessaires et utiles ;

BED UPLUE PL /7, EE A AO RUE FD AUDE 0 PF HSE CHER TEE
D'ÉURAGE, RUIMRSE FT T PTE ADS SERV FIVE PAU:

19.36 conduire le Projet conformément aux lois et règlements applicables en RDC, et en
particulier:

RAR C&D ER, JSMLE, HEAR, TRE:

@ payer tous impôts, redevances et taxes dus à l'État. conformément au Code
Minier et au Règlement Minier ;

4

4
RE CNE) A CPR) TBE, CAEN RSC AT APE 0
PARUS FRET:

() se conformer à toutes les obligations déclaratives en ce qui conceme les
questions environnementales et sociales et aux recommandations des plans
sociaux et environnementaux correspondants ;

PPS, RENE EU RE MÉMINURES, PRÉ RITENX,

(Gi) se conformer aux exigences du Code Minier et du Règlement Minier relativement
aux obligations de démarrage des Travaux de Développement et d'Exploitation.

CPLM) A1 PILRP) ARHBFRTE, CÉUXS.

19.37 promouvoir le développement social des communautés environnantes, selon un cahier
des charges à adopter après concertation avec ces communautés ;

HR SD HR ee RE M RR

19.38 respecter les principes régissant les procédures d’ordre administratif, fiscal, et de gestion
ainsi que les ctitères de recrutement du petsonnel.

ST, BUREAU ALARME.

ARTICLE 20 -ACCES À L'INFORMATION
FE 20 RATE

20.1. Sans préjudice du droit d'inspectionstipulé à à l'Article 7, GÉCAMINES aura la faculté
de demander àGCNMCL et à la SOCIETEIA production de toute information supplémentaire lui
permettant notamment d'apprécier l’évolution de la mise en œuvre des Activités de Prospection.

ARGUS 7 RENÉ BURN T, ERÉAAGERDERÉ CH) MAR
AREA RS, DOG ERA AISNE.

20.2. Sous réserve de ne pas porter atteinte au fonctionnement normal de la SOCIÉTÉ,
chaque Partie aura en outre à tout moment la faculté de procéder, à ses frais et moyennant
notification écrite préalable adressée à la SOCIÉTÉ, à un audit sur place et/ou sur pièces de la
SOCIÉTÉ.

FÆPBMRRANERAEN, ÆÉURA, HERBE A RARE FR, #2
BARRETTE OUR A/S REA TIRER.

ARTICLE 21 - ENVIRONNEMENT ET COMMUNAUTES
BAURREESHRX

211. Conformément au Code Minier, un audit environnemental sera effectuéaprès la Date de
Cession et avant l'approbation de Propramme de Prospection visée à l’article 9.4.

A Te
AU QUUR) , RARE ARE 94 AE MREHEBRT I R AT NET
Sir.

212 La SOCIÉIÉ ne sea pas tenue responsable des dommages causés à l’environnement
dans le cadre des exploitations antérieures au sein du Périmètre Minier, ou relatifs au Gisement,
menées pat GÉCAMINES ou tout autre tiers avant la Date de Cession, et GÉCAMINES
s'engage à dédommager la SOCIÉTÉ pour toute plainte, dommage, pénalité, réclamation,
obligation ou toute autre sanction découlant d’un tel dommage.

AA ARMÉLZ BA, Dé aUE NÉ ANR EMEA X AR SD"
PA RIRE PE RARE BEA ROSE RE DRE
FR HER, RESUME.

213. La SOCIÉTÉ ne sera pas tenue responsable des dommages causés à l’environnement
tévelés après la Date de Cession mais ayant pour origine des faits survenus avant la Date de
Cession, sauf si la révélation ou Faggravation de ces dommages est liée à des faits survenus après
la Date de Cession, auquel cas la responsabilité sera partagée entre la SOCIETE et
GECAMINES au prorata de leur participation dans la commission du dommage. La SOCIÉTÉ
sera exclusivement responsable à l'égard de tout tiers de toute plainte, dommage, pénalité,
réclamation, obligation ou toute autre sanction découlant d’un dommage causé à
lenvironnement s'étendant sur le Périmètre Minier, ou en relation avec le Gisement, et qui se
serait produit après L Date de Cession, et ayant la tésiliation de la présente Convention.En casde
désaccord entre GÉCAMINES et la SOCIÉTÉ sur Pappliation des Articles 24.1 et 24.2, la Partie
l plus diligente pourra recourir à l'Expert Indépendant conformément à l'Article 28.3.

ÉRANIRMAEZ RATE RAM, RFA OR ARE AIPRSRREAAAUE, FRE
BARRE RER PRE HE HU, DE, OU EAN
RUB LME PURE. AA RSI RALLHE, AURA IRRURE
HD RER SERRE PCA RH AT 0 SC TR TRE TERRE, UE,
DR OORS RARE TE RE AMLPEDEEE. SE RAT BEA A2 TL
241 RATE 242 KDE CRIER UT, AE —ÉNRRE 283 RME DEAR
ERANE.

214. Afin d'éviter toute ambiguïté, à compter de la Date de Cession, la SOCIÉTÉ sera
responsable de toute sanction imposée par l’Étaten vertu du Code Minier et de la législation
applicable en raison d’un manquement aux obligations envitonnementales applicables.

RAM, HZ, ARANRRERES GMA) ADS NE HEALE HI
FRE NUS ASE 2 AT TEE

215. Afin de préserver l’environnement en RDC, la SOCIÉTÉ s'engage à construire et
exploiter les Installations, et plus généralement à mener les Activités, en stricte conformité avec
les dispositions du Code Minier et les normes de l’industrie minière internationale.

JP RUR CD HE, AAA LIEN) ALERT LE NLE RER
RÉHERE LRU EDR, DOCS, BIEN.

216. Dans l'hypothèse où la réalisation du Projet impliquerait le déplacement des
communautés, GÉCAMINES fera ses meilleurs efforts afin de faciliter le déplacement des
communautés susceptibles d’être affectées par les Activités. La SOCIÉTÉ prendra en charge

at
tous les coûts relatifs au déplacement, au transfert et à la réinstallation des communautés
touchées.

RE ER ER AOL, EE RARUR HERBE DER RE SEA im im D EI
UE LAE. RAR RER RARE A SERRE ERA,

ARTICLE 22 -FORCE MAJEURE
2 RAT

22.1, Pour les besoins de la présente Convention, l'expression Cas de Force Majeure désigne
tout événement imprévisible, insurmontable et hors du contrôle de la Partie affectée, y compris,
sans que cette énumération soit limitative et à condition que les évènements indiqués ci-après
soient imprévisibles, insurmontables et hors du contrôle de la Partie qui l’invoque : les guerres
(déclarées ou non), blocus, révolutions, émeutes, actes de violence publique, révoltes,
insuttections, actes de terrorisme, pillages, sabotages, coups d'Etat, troubles civils ou sociaux,
grèves, lock-out, incendies, inondations, tempêtes, ou autres intempéries climatiques, toute
catastrophe, épidémie, glissement de terrain, tremblement de terre ou explosion ; actions
gouvernementales ou quasi-gouvernementales, incluant, mais sans pour autant s’y limiter, des
expropriations, nationalisations, testrictions d’export, embargo ou actions de confiscation;
pénurie où incapacité à obtenir du catbutant, de l'électricité, de leau et/ou des matières
premières; défaillance catastrophique au niveau des Installations ou sur le Périmètre Minier ;
changement de la réglementation crise financière internationaleou tout autre événement
imprévisible, insurmontable et hors du contrôle de la Partie rendant l'exécution impossible ou
pratiquement impossible {un « Cas de Force Majeure »).

RANCE HR, CARTNCAA RER TEUL, ARE DURS — TEA
UE, MED FAN AT TUL, PAELLRRE D ESMIAIRAET, EE
ERRTÉRE CRT EN) , HO Et, Ml, RSA, EL, st, 2
EXT, F6, DUR, BCE, HAL, ET, EL, XX, DUR, SPURERAUE
BORA ÉARRE. US. HR LR, ARE, DUNSÉEUN ITA, EMETIR
F, Ex, F4, MR, Se ir 4 HUB 1/7, KAT/SUR TRI
RATS, APE MARNE, PARA, MAR AET
AB, AE HARRIS AR RER SRB AT A RERTEAE CRT
Hi)

jpl

22.2. Siune Partie est affectée par un Cas de Force Majeure qui empêcherait cette Partie de
remplir tout ou partie de ses obligations au titre de la présente Convention, elle le notifiera par
écrit à l’autre Partie le plus tôt possible; et dans tous les cas dans un délai de vingt (20) Jours
Ouvrés à compter de la prise de connaissance du Cas de Force Majeure, en indiquant avec
précision les événements constitutifs du Cas de Force Majeure ainsi que la durée estimée de la
suspension de l’exécution des obligations affectées.

BA PT Pt RE ET A UE FE RAM, HNLRRDI
BA EAZ D: LALMSOUR, EM A RIRE bi 7 2 Hi + (20)
ACTA E AREA T2 SE AP TB ASE ni LS RAT M ER BU ARE 2 3 —
À

à T

22.3. Les Parties conviennent que la survenance d’un Cas de Force Majeure entraînera
lasuspension de l'exécution des seules obligations des Parties affectées par ce Cas de Force
Majeure.

BORA LEE En — 7 AO DTA XL AT HE.

22.4. Dans hypothèse où un Cas de Force Majeure empêchant l'exécution de l'intégralité des
obligations d’une Partie perdurerait plus de cent quatre-vingt (180) jours, les Parties s’engagent à
trouver une solution appropriée permettant la reptise ou la poursuite des Activités du Projet.

RAA RERO RTK AMONT, HR T4 (180) FH,
RO BAPE ER EN MEUUIVÉ, DGA DU SE NE a RS RTE

22.5. Dans le cas d’un litige relatif à la durée ou à l'effet du Cas de Force Majeure, la Partie la
plus diligente poutra recourir à un Expert Indépendant conformément aux stipulations de
l'Article 283.

ARR APN A RIAARERAC HT MIS, EDS NARURESS 285 RRXEAYE
RAM.

ARTICLE 23 - RESILIATIONDE LA PRESENTE CONVENTION
JE 23 RAUNUL RER

231 Résiliation anticipée par GÉCAMINES
I ATERT ARE

23.1.1 Dans l'hypothèse où CNMCLviolerait de manière substantielle et persistante lune de
ses obligations matérielles au tite de la présente Convention, GÉCAMINES aura le
droit d'adresser à CNMCL une notification formelle lui enjoignant d’exécuter ses
obligations dans un délai de six (6) mois.

ÆHERE CRE) SUR RASE DA UT EME SRE, JURA
FALERERMTRERE CA) , ÆÉMAX (6) FERATANS.

23.12 Dans l'hypothèse où CNMCL ne cotrigerait pas cette violation dans le délai de six (6)
mois susmentionné, GÉCAMINES aura le droit, par notification écrite envoyée à
CNMCL, de résilier la présente Convention ou d’en réclamer l'exécution forcée, avec
ou sans demande d'indemnisation.

ÉVBFE CH) ÆLEX (6) NH MAR A RUE 207, ME RTE
ÆRPIDERTFRRE CAE) RADAR, RER MNT) SRE PER
LED

23.2. Résiliation anticipée par CNMCL
FERE CA) ARTE

23.2.1 Dans l'hypothèse où GÉCAMINES violerait de manière substantielle ct persistante

lune de ses obligations matérielles au titre de la présente Géhvention, CNMCL auta
_
À 45
le droit d'adresser à GÉCAMINES une notification formelle lui enjoignant d'exécuter
ses obligations dans un délai desix (6) mois.

RS RES RATE —-SRUELS, MERE CA
ABUEREAMRERE GE) , HÉREÆX (6) NE NETENS

23.22 Dans l'hypothèse où GÉCAMINES ne corrigerait pas cette violation dans le délai de six
(6) mois susmentionné, CNMCL aura le droit, par notification écrite envoyée à
GÉCAMINES, de résilier la présente Convention ou d’en réclamer l’exécution forcée,
avec ou sans demande d'indemnisation.

FREE REX C6) MARMRARAIEZÉA A, RARE CA) #
RBCRTANIE AN ÉRIC, SRUS RER AT SR RER ARE

23.3. Résiliation anticipée en cas de survenance d’un Cas d’Abandon du Projet

FRE RS TR ALT FAI LE ANT A2

Conformément aux stipulations de l'Article 12.2 et sous réserve des stipulations qui y
sont énoncées, la présente Convention sera résiliée en cas de survenance d’un Cas
d’Abandon du Projet.

ARS 122 RIM, FERFALRAERAURE F, HULDURE GE, MA IOCÉ
Re

234.  Résiliaton anticipée en Pabsence d’accord avec les titulaires des PERS existants
sur le Périmètre Minier

PR LR RAUALAETA IE FR — SUN AURIEZ

Dans l'hypothèse où la SOCIETE ne patviendrait pas un accord, avec les titulaires des
PERS existants sur le Périmètre Minier, sur la définition de solutions permettant la
réalisation des Activités de Prospection sous le périmètre de ces PERS, conformément
au Code Minier et à ses textes d'application, alors CNMCL pourra tésilier la Présente
Convention. Une telle résiliation constituera un Cas d’Abandon du Projet visé à l'article
12.1 et dont les conséquences sont prévues et encadrés aux articles 12.2 et 12.3.

HET ER HS EAN, 2 RAT SR 2. EATAIÆU TE REA AGREE
FRERE EHESS ENT RATER, WHERE CA) 1
FANS ARMÉE 121 REA BORN, HPAÆIRÉ 122 RDLRÉE
123 RIREMPAER.

23.5. Conséquences de la résiliation

AOC RATER

En cas de résiliation de la présente Convention dans les cas visés aux Articles 23.1 et
23.2:

HA UNOUIESS 23.1 RANS 23.2 RE RONMEE FAESUN, JU:

@ Les Droits et Titres Minier seront rétrocédés par la SOCIETE à GECAMINES
sans contrepartie financière et les Parties s'engagent à voter en faveur de toute
décision nécessaire à la signature d’un conjrat de cession à cet effet par la
SOCIÉTÉ ;

AA

RAP EUR ST EE RUB, ETAGE RATS
D'AVRIL RCRERR:

El

Gn Les données collectées et études réalisées au cours des Activités de Prospection
seront transférés à GECAMINES ; et

REA ANR RE BUS DUR SLIDE CRE RUE il

Gi) Une fois que les éléments visés aux points (f) et (ii) ci-dessus auront été satisfaits,
les Parties procéderont à la dissolution de la SOCIETE.

ELLE O0 M GERS, JURA LCA AI.

ARTICLE 24 - RESPONSABILITE ET INDEMNISATION
F5 24 KDE SRE

24.1. Constitue une violation de la présente Convention toute non-exécution, mauvaise
exécution ou exécution tardive d’une obligation contractuelle prévue par la présente Convention
ÿ compris le manquement aux déclarations et garantiescontenues dans la présente Convention.

FA AUOT MR EI ET, RÉ RATDLRRRR IT, CHEN ADN
RIRE SRE TE RAM RO NN ÉTIER

24.2. La Partie dont Facte de violation a causé des dommages à l'autre Partie ou à la
SOCIETE est tenue d’indemniser Pautre Partie ou la SOCIÉTÉ pour les préjudices subis, à
Pexception des dommages indirects et/ou conséquentiels et des pertes de chance.

ÉTÉ — ré REA BURN TR JC ERES — 77 bé A EI Pr 3e
DUR, HRVB/ERT AUX DUM AL HER ER IR.

24.3. Sous réserve des stipulations de l'Atticle 21.2, la SOCIÉTÉ sera responsable des
dommages causés par ses Activités, qu’elles soient localisées sur le Périmètre Minier ou non,
conformément aux dispositions du Code Minier et du Règlement Minier et en particulier aux
dispositions de l'Article 405 du Règlement Minier.

RE CAO A (LR) , RE LH) À 405 RARE, TS
212 ÉRÉSATEF, AR ATRARIERARRNEAUMERARR, PÉRSENESET
FRE.

24.4. GECAMINES indeminisera CNMCL, ses Affiliés et la SOCIÉTÉ(e cas échéant) des
conséquences des plaintes, dommages, pénalités, réclamations, obligations ou autres sanctions,
si ceux-ci résultent directement ou indirectement () d’Exploitations, actions ou omissions de
GÉCAMINES ou (ii) de PExploitation frauduleuse et/ou irrégulière par une tierce partie,
survenue avant la date de signature du Contrat de Cession, ou pour toute réclamation ou pénalité
pour des faits qui existaient antérieurement à la signature du Contrat de Cession, à moins qu’elle
ne soit attribuable à CNMCL, ses Affiliés ou la SOCIÉTÉ, ou que CNMCL en ait eu
connaissance préalablement à la Date de Signature.

BEA TT TR SRE RE, US OR, DUR MAT ITÉE Ni
ÉRERE, RP RE GE 1 CAFE) OX A IATÉ

AT

È

RAA GHCAÉNR PF) CG FFE, MMAMENR GD ÆTER
REZ AATRÆMNPE AMOR EM/RAERRE, RÉDARURRERZ
NERF. SSIBCAAERA INRA, PAR ER ER TSCEEET
RARE CH TRRE CHE) MÉRATRARATRTERE CA) Æ
OT D ANREAT.

ARTICLE 25 - MISE EN ŒUVRE DELA PRÉSENTE CONVENTION
8 25 KA ENNZ SEE

pe

25.1 Chaque Partie s'engage à participer à la Constitutionde la SOCIÉTÉ, conformément
aux stipulations de la présente Convention et aux Statuts de la SOCIÉTÉ. En outre, chaque
Partie, agissant en tant qu'Associé, s’engage à voter, ou à faire en sorte que ceux qui détiennent,
directement ou indirectement, le droit de vote des Actions votent conformément aux stipulations
de la présente Convention.

AURAS DOUÉ RATERENE, SESÉRANÉNT. HR D AENRAR
ACHAREZ2S D SUITE 17 42e DO EE EC BRIE A 2 RE ER A RE Hi
ÉUALEÎT ER TRAR.

252. En cas de contradiction entre les stipulations de la présente Convention et les Statuts de
la SOCIÉTÉ, les stipulations de la présente Convention s’appliqueront dans toute la mesure
permise par la loi. Chaque Associé s’engage à voter, ou à faire en sorte que ceux qui détiennent,
directement ou indirectement, le dtoit de vote des Actions votent, pour modifier les Statuts de la
SOCIÉTÉ de manière à supprimer toute contradiction avec les stipulations de la présente
Convention.

AA D AISURE SR REA SEE RAR, PEAU ANR, DA NÉE
RE. RAR AT ER UURRURELÉ. TREREA À A FU RER TER
HÉRUUR, DB ARR, MST SA MCANRRTUALE e

25.3. ‘loute Entité qui deviendra Associé de la SOCIÉT'Ésera liée par les stipulations de la
présente Convention et devra marquer son accord sur les termes de celle-ci en signant laprésente
Convention ou en remettant aux Parties un document écrit dans lequel elle déclare sa volonté
d’être liée par les termes et conditions de la Convention et indique une adresse où les
notifications prévues par la Convention pourtont Ini être adressées. Chaque Partie reconnait et
accepte qu'après qu’un tiers ait ainsi marqué son accord sut les termes et conditions de la
Convention, chacune d’elles sera liée à V égard de ce tiers et que de la même façon, ce tiers sera
Hé à l égard de chacune des Parties.

FA AR RATER SR SE A NN TER AR, HAE AN PER
AAA ÉRSE RAR RER 2 DER EN ROLE HO RADAR RES 2 HR,
BETA PER ER PRE AE ME, NAS, 2 AE
ARTHUR -HENTÉ=}, HF, RENE TE NY

25.4. Les stipulations de la présente Convention relatives aux Actions s'appliqueront #ufatis
mutandis à tous les titres ou actions dans lesquels les Actions pourraient être converties, modifiées,
reclassifiées, relativisées, redésignées, rachetées, subdivisées ou consolidées, et également à tous
les titres et actions quelconques que les Associés recevraient de la SOCIÉTÉ, à titre de dividende
ou de distribution payable en action ou en titres, ainsi qu'à tous ou actions de la SOCIÉTÉ

aù A

>

où de toute SOCIÉTÉ qui succèderait à celle-ci ou en découlerait, qui pourraient être reçus par
les Associés suite à une réorganisation, une fusion ou une consolidation, qu'elle soit ou non
imposée par la loi.

AUDE ER IAE RE FT T PTAREBENN, ASEN, HART ARC,
rent, IS, HER SUR A RELAIS MT ART RE AN ET RER HER de ARE
RASE, RAR AMMRRA TRAME, FÉES ANTENTER.

#4

ARTICLE 26 - PERSONNEL

ÉPEANI
26.1 Recrutement
EME LS
26.11 Les employés de la SOCIÉTÉsont recrutés de préférence parmi le personnel de

26.12

26.13

26.2.

26.2.1

26.2.2

GÉCAMINES, à condition qu’ils possèdent les compétences requises.

REA AE AE AR ME RTS LA A SUR, ROERUR DUR TRE
LE

Dans lhypothèse où la SOCIÉTÉ recruterait du personnel extérieur à celui de
GÉCAMINES, les candidats congohis devront être choisis en priorité, à condition
qu’ils possèdent les compétences requises.

REA RARE RULAEAREZSHAGRR, RARSRERNUR CE) ER, HE
EDR A FRE RAUÉE 75.

Sous réserve des dispositions du Code du travail de la RDC et de la présente
Convention, la SOCIÉTÉest libre de choisir, recruter, engager ct congédier ses
employés.

ÆPRARLR CD Cha) MADNNÉLEEMATNEN F, A BEA DA Hit
FR RARE

Responsabilité et Salaires
ÉESTH

La SOCIÉTÉest contractuellement responsable du paiement des salaires du personnel
engagé.

BEA FI Put VUE USA PE RU CE à

La SOCIÉTÉ verse un salaire, et met à disposition de ses employés un programme de

de prestations sociales appropriés et respecte toutes ses obligations vis-à-vis desdits
employés conformément au Code du travail de la RDC.

BRAIN DRE RER TRE, RÉVGE MAIRES RAR SDEARENLR C&) #5 G5
BR) HOME PTE Xe

A Ÿ 27
26.3. Transfert de technologie et Formation
RARE)

26.31 CNMCL s'engage à transférerà la SOCIETE son savoir-faire et des technologies
modernes en matière d'extraction minière, de management de projet minier et de
traitement métallurgique, pour que la SOCIETE puisse bénéficier des technologies le
plus avancées.Les termes et conditions de ce tranfert seront précisés dans des contrats
séparés ultérieurement signés entre CNMCL et la SOCIETE, étant précisé que ce
tranfert de technologie sera réalisé à titre gratuit.

BEBE CA) ERA BAT RALERT, D'LA REA EL I A
RRBAAMEER, DER AUDE FER. CARRÉS RARE
RASE RE CGR) MR BENEE HECR RES RD, BARRE
RE

26.3.2 CNMCL s'engage à ce que la SOCIETE fournisse aux employés, la formation
nécessaire pour exécuter leur travail de façon compétente, et leur donne l'opportunité
d'apprendre de nouvelles techniques qui leur permettront de progresser dans le futur
vers des postes plus complexes et plus exigeants. Cette politique a pour objectif
d'encourager les employés à faire preuve d'initiative et assumer des responsabilités afin
d'atteindre le maximum de leur potentiel.

HARE CRE) RER RATER LÉENONERUL, DARAERREETAE. HR
FRESERINLS, LEMPEBZERNCERNE RAR, HARERAIIUT DUB
HE TSMATRHESDTÉE, HURIAIMELLEURIREERÉEÉ RE.

26.3.3 GECAMINES s'engage à faciliter Paction de CNMCLen matière de transfert de
technologies et de formation du personnel de la SOCIETE.

FRÉGORERE CA) AA BEN ET DONS EAN RE RIRE

ARTICLE 27 - DROITS DE PROPRIÉTÉ INTELLECTUELLE
38 27 RARE

27.1 Sans préjudice des dispositions de latticle 26.3 concernant le transfert de technologie,
ensemble des données, informations, savoir-faire, méthologies et technologies qu'une Partie
mettra à la disposition de la SOCIETE ou d’une autre Partie demeura la propriété exclusive de
cette Partie.

Fa 26.3 RTC EURE F, ER A ER — TER NT
HE, ES, RAM DAMER, BOT SCÉ AAEITA

27.2. Tous les noms commerciaux, marques commerciales, symboles et logos de chaque
Partie resteront sa propriété exclusive et ne seront utilisés dans le cadre de la SOCIRTE que dans
la mesure où ils sont strictement nécessaires à la bonne exécution de la présente Convention et
avec l'autorisation de la Partie concernée.

ERNEST A METAL. AZ RUE

FRE HART NET, DÉSERT ES LR.
n
À M ÿ

27.3.

La SOCIETE et ses Associés ne prendront, et ne permettront que soit prise, aucune

mesure qui puisse porter préjudice aux droits de propriété intellectuelle de la SOCIATÉ ou d’une

Partie.

À BEN FI PE RER PRE AS AC PEROU Aa A RUE RE BEN TER AR AU RAE.

ARTICLE 28 - RÈGLEMENT DES DIFFÉRENDS ET ARBITRAGE

2 28 RUE ET
281 Droit applicable
GARE

La présente Convention est régie par les lois de la République Démocratique du Congo, quant à
sa validité, son interprétation et son exécution.

ANNE, RRIHUTERNIRRERMEINARE.

28.2.

28.2.1

28.2.2

28.3.

28.3.1

28.3.2

Accord Amiable
HE

En cas de litige ou de différend né de la présente Convention ou en relation avec celle-
ci, les Parties concernées s’engagent, avant d’instituer toute procédure arbitrale, et sauf
urgence, à se rencontrer pouf tenter de patvenir à un règlement à l'amiable.

ARE NN SERRES ANNE RÉ NRA, ATARI
GRIPRGUEUD , RUHT SURFER.

À cet effet, les Parties se rencontreront dans les quinze (15) Jours Ouvrés de l'invitation
à une telle rencontre adressée par la Partie la plus diligente. Si le litige ou différend ne
fait pas l’objet d’un règlement amiable dans les quinze (15) Jours Ouvrés de la réunion,
ou si la réunion prévue à l’Article précédent n’a pas eu lieu, toute Partie peut le
soumettre à l'arbitrage.

RE, HAN —-HIARS LR TE 5) ATH RÈEAT AM, AAA
RER ET ER DCR AUDI EE ROSPOR NS UE EL Q5) ATHENA
RE, AH ÉEHRER.

Procédure d’Expertise
ER

Chaque Partie peut demander la nomination d’un expert indépendant (« Expert

Indépendant ») en cas de litige sur tout sujet d’ordre technique découlant de la mise en
œuvre des stipulations de la présente Convention.

AR PDU FASO AREA AE E. AEUT MERE AO EX
CHER)

Dans un délai de dix (10) Jours Ouvrés suivant la demande d’une Partie de nommer un
Expert Indépendant, les Parties choisiront conjointement un expert indépendant parmi

AT: Z
28.33

28.3.4

28.35

28.3.6

28.3.7

les sociétés de consultants miniers ou les experts en matière minière reconnus au niveau
international.

BEM ALT ER EE C0) À LAEEA, RO AIR BA D NL 4]
AIRE Re 012 A LR TNT ER

Dans lhypothèse où les Parties ne s’accorderaient pas sur l'identité de l'Expert
Indépendant, celui-ci sera désigné dans les dix (10) Jours Ouvrés, par le Centre
International d’Expertise selon les dispositions concemant la nomination d'experts du
Règlement d’Expertise de la Chambre de Commerce Internationale (la « CCI ») ou
toute organisation à laquelle là CCI aurait transféré ses activités, parmi les sociétés de
consultants indépendants ou les experts indépendants de renommée internationale. Le
fait que FExpert Indépendant proposé aît travaillé pour l’une des Parties n’empêchera
pas l'Expert Indépendant d’être sélectionné. Cependant, chacune des Parties sera tenue
de divulguer à l'autre le fait qu’elle aurait retenu les services de l'Expert Indépendant en
question au couts des cinq {5) années précédant sa désignation.

AMP AEMACT ES rien Ets, JU REED DATE HF (“Cr”)
AUS RE AU FA EUR SCOR oh SE LE EE ERP AA ET RE AAARTE + C10)

PTE A On ER ra M ES hi HER AT E SOL AE
FLE RENMREE BANL EX. BE, HASARD ANT ESC ZA
RÉF ARENA RL ER ENRE

Les Parties auront le droit de présenter des observations éctites à l'Expert Indépendant,
mais l'Expert Indépendant auta le pouvoir de déterminer la procédure à suivre dans le
cadte de sa mission.

BRUT ESC HIER, ERA ULTRA ERA TR
ÆEF.

Jusqu'à la décision de l'Expert Indépendant, les Parties foutniront à l'Expert
Indépendant la documentation pouvant raisonnablement être exigée par l'Expert
Indépendant dans le cadre de sa mission.

LENS PRET, DUR NT SUR DER RAT ESS PTS ALRER MUCH

L'Expett Indépendant informera les Parties de sa décision dans les trente (30) Jours
Ouvtés suivant sa saisine. Sauf en cas d'erreur manifeste, la décision de l'Expert
Indépendant sera définitive, liera intégralement les Parties et ne sera contestable sous
aucun motif.

ROLE ARE DE + (30) ALAN ÉMIÈRGUE. MAFRERANX, Ah
SERRE NÉE AT, HOU RA SE AUK I HA LAC ATE EURE.

Les frais et honoraires de l'Expert Indépendant seront négociés conjointement par les
Parties et réglés à parts égales entre les Parties.

ASE 2 AU BAR AU PR FR UE SHOT EL IAIRSE, HT ANME.

28.4.

28.4.1

28.4.2

28.43

Arbitrage
LE

Tous les différends ou litiges découlant de la présente Convention ou en telation avec
celle-ci seront tranchés selon le règlement d'arbitrage de la CCI par trois (3) arbitres
siégeant à Paris, France et désignés conformément à ce règlement et statuant selon le
droit de la République Démocratique du Congo. La langue de l'arbitrage sera le français
avec une traduction anglaise si elle est exigée par une Partie, qui devra en supporter les
coûts.

PA RDUPELE HER RDA RÉ AE NT DRASS = C3) RAP
HR ÉAUANIREREAMENÉAÉNEATARR, ÉLLER, RENE, &—
HRENTALA SOC, ARRIÈRE

Les Parties conviennent et reconnaissent par les présentes que les arbitres peuvent, à la
demande d’une Partie, consolider l'arbitrage prévu dans la présente Convention avec
tout autre litige résultant ou lié à la même relation juridique ou qui soit si étroitement lié
au différend soumis au tribunal atbitral qu'il serait opportun de le résoudre au cours de
la même instance.

RO FÉAMN, HER F, RETOURS, RIR—-ÉXRR
SHEEUER, RS hnr re (he és DUR A AR OT T AE FU — 8 hf CAE
ik, MATRA

Les Patties devront exécuter immédiatement la décision du tribunal atbitral et renoncer
à tout droit d’appel dans la mesure où les Parties ont le droit à cette renonciation.
L’approbation de ladite décision aux fins d’exequatur pourra être demandée par chaque
Partie devant n'importe quelle juridiction compétente,

BOTRENEP RAT ARSEMIENR, ERUT A BONE AMEN PAGE LR. ET
FLAT ÉPRAAIR Be FR AIT EXRAR TR

ARTICLE 29 - NOTIFICATIONS
28 29 AI

29.1.

Sauf indication expresse contraire dans la présente Convention, tout(e) notification,

certificat, consentement, approbation, renonciation ou autre communication en lien avec la
présente Convention doit être adressé(e) par écrit ou par voie électronique aux adresses
suivantes :

REA IC RERAUE, AREA, ES, MR, HAE, MOUSE ÆHOUE
RÉEL RTE RE EE TB EURE LI HAL:

Pour GÉCAMINES :
FE

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
À l'attention du Directeur Général

419, boulevard Kamanyola

P.C. 450 - Lubumbashi

AAA

République Démocratique du Congo
Courriel : kamenga.tshimuamba(@gecamines.cd

AR NLÈ AE]
RH
Kamanyola Ki 419 +
P.O. 450 F*RE#
AIR RE HA
APE: kamengz.tshimuamba@gecamines.cd

Pour CNMCL :
REED ART

CHINA NONFERROUS MINING CO. LTD
A l'attention du Monsieur le Président du Conseil d'Administration et Directeur général adjoint
N°7840 Bloc B, Route de l'aéroport, Luano City, Commune Annexe, Lubumbashi, D.R. Congo

Courriel : taoxh@enmc.comen; 15107731155@126.com

HT LER AT

HS KDURAI BARRE

N°7840 Bloc B, Route de l’aéroport, Luano City, Commune Annexe
FRÈ#
ARR

ARE: taoxh@cnme.com.en; 15107731155@126.com

Les notifications et/ou toutes autres communications seront valables et réputées avoir et
effectuées (f) en cas de réception du courrier recommandé par la poste ou pat porteur, à la date
de la remise si celle-ci est opérée pendant les heures normales de service ou, sinon, le jour
ouvtable suivant le jour de la réception ; (ii) en cas de communication électronique, le jour
ouvtable suivant la date de la réception de la communication électronique.

HEAR RAILS CO NE BUS EURE AE,
RERFENE, MARXZA, AN, RKAZO FAT: GG) FETE
RIRE REUR —A LEE.

29.2. Tout changement d’adresse sera notifié par écrit à autre Partie au moins dix (10) Jours
Ouvrés avant son effectivité.

RDS ERNEST RTE C0) PALIER A REA — 2

ARTICLE 30 -CONFIDENTIALITÉ

F5 30 RARE
30.1 Annonces
AE

Aucune annonce publique, d’une quelconque nature (y compris tout communiqué de presse ou
toute divulgation), ne sera faite en relation avec la présente Convention, sauf accord contraire
convenu par écrit entre les Parties, excepté si le droit en vigueur en République Démocratique du

A 77
Congo ou le droit applicable à l’un des Affiliés des Parties l'exige, y compris toute réglementation
de tout marché boursier auquel toute Partie ou l’un de ses Affiliés est soumis.

BIEN E HEURE, RIEALR GC) DUT ÉPREUVE RATER LE,
RE PARQUET ANT EMU, URBAN ES A EX
HERBE AE

30.2. Informations Confidentielles
FRERE

Sous réserve des stipulations des Articles 30.3 et 30.6 chaque Partie préservera la confidentialité,
et veillera à ce que ses dirigeants, employés, agents et conseils professionnels respectifs
préservent la confidentialité, de toutes informations, tous docuiments et tous autres supports
fournis à l'une des Parties, notamment par une autte Partie, l’un de ses consultants ou conseils,
ou reçus par elle, y compris par toute autorité, en relation avec la présente Convention et/ou
toute discussion ou document en lien avec sa négociation, et identifiées comme confidentielles
(les « Informations Confidentielles »).

LOST 303 AALE 30.6 RÉADEHIBIET, A HNAREHEMRERÉ, JR, CEA
RL HE SOA. HEURE, A, MRMÉE
FUEL ÆDNE RAIA/ RE À DUO MPÉ RAI PPA D ROSOC NE, AIRE RE ÉNE ES
HÉTARE CFARAREMS A) à

30.3. Exclusions

CPE
L'Atticle 30.2 ne s'applique pas :
302 ARÈ FF:
0] aux informations qui sont, ou deviennent, disponibles publiquement (autrement que par
violation de la présente Convention) ou développées de manière indépendante par une
Partie ;

SRE A AARPTANNS CRIE RÆ HRSCHLE TEE BEAR AU AE SE) RAT ST PT
LISE

Gi aux informations dont la partie destinataire est en mesure de démontrer qu’elles étaient
en sa possession avant leur divulgation, tel qu’attesté par des pièces écrites ;

REC, BASONIE MALE SE 2 AI ARABE à:

(ii) aux informations communiquées par une Partie à des Affiliés, des dirigeants, des
employés, des consultants indépendants et des conseils professionnels mandatés par une
Partie, des contractants existants ou potentiels, des investisseurs potentiels, des banques
ou des institutions financières, en lien avec Fobtention de financements, pour l'évaluation
du Projet et sur la base des informations strictement nécessaires, sous réserve que le
destinataire concerné des Informations Confidentielles :

SRALRUARAT, 7 AAE AE RARE UE ARE, — D AIRE A
FES ER, AMG EU, DCR R FAT TE
BEEAS RATER ALARME RS, ARE EE BRO :

A

55
Gv)

Q]

30.4.

a. soit soumis à une obligation de confidentälité au titre d’obligations
professionnelles ou contractuelles ; ou

bep EL MAR MSI ARE NZ: 5

b. soit informé de la nature confidentielle de ces Informations Confidentielles et
s’engage par écrit à respecter des restrictions de confidentialité substantiellement
identiques à celles stipulées dans le présent Article 30.4 ;

FRERE DUREE SAT, AULRINÉ RENE SAUCE 304 XLR
CHAR HR]:

à la divulgation d'informations, dans la mesure requise par la loi, par toute juridiction
compétente, une instance de régulation ou un marché boursier reconnu ; et

BARRE TAPER É RER, LA ER An 22 EE 6 IR MTS AE

aux di tions d'informations auxquelles les Patties ont préalablement donné leur
accord écrit.

DUT 5 SHOT AT ÉRIC ARE

Obligations de confidentialité
RES

Aux fins de Article 30.2, les Parties devtont :
RÉ 302ÆAUE, HUIT:

()

(A)

Gi)

30.5.

30.5.1

conserver tout document, équipement et matériel qui font partie des Informations
Confidentielles dans des zones sûres et des fichiers séparés, avec un accès restreint, afin
d'empêcher que les Informations Confidentielles ne soient divulguées à des personnes
non autorisées ;

RER RE ES MECS UE AT MR ARTE 282 DE BR AA DC AA vf FR fl Be
GEND , DUBHERSHREME ARR SE BOU À DURÉE:

maintenir des procédures administratives adéquates, afin de prévenir toutes pertes
d’Informations Confidentielles ; et

PRE TR DEAR SE ANNEE, AI

informer immédiatement Vlautre Partie en cas de pertes éventuelles de toutes
Informations Confidentielles de sorte que cette dernière puisse demander une mesure
conservatoire ou prendre des mesures appropriées.

ARE SURER RATER, NON RAT, HAE A D RERR EURE
PRÉNÉRREUE LATE.

Restitution d’Infotmations Confidentielles
RE RE El

À Ja demande d’une Partie, l’autre Partie devra :

RE
&

Gi)

30.52

30.53

30.6.

ÆERLT, 3 DM:

détruire ou retourner à cette dernière tous les documents et supports (et toutes les copies)
contenant, reflétant, intégrant, ou fondés sur des Informations Confidentielles ;

HER ÉENES, RL, MARIE STE MOCHAUTÉS CHÉRELAR) ;

effacer toutes les Informations Confidentielles de son système informatique ou qui sont
stockées sous forme électronique ; et

BE S RAD ÉNERDUE TESU A IMREME RS, Fi

certifier par écrit à la Partie demanderesse qu’elle s'est conformée aux exigences du
présent Article, étant entendu que GÉCAMINES peut conserver les documents et
suppoïts contenant, reflétant, intégrant ou fondés sur les Informations Confidentielles
dans la mesure requise par la loi ou par toute autorité gouvernementale ou réglementaire,
ainsi que les procès-verbaux de toute réunion de ses organes sociaux, et tout document de
travail incorporant des Informations Confidentielles.

FE DA PPB SUCER AA ERLE, AREAS, RAT ÉR
RER RATER EN LERUR ÉNLPER AMRE RS, REk. BAR
REPRISE SR ER AT LE AU ER HR EE TE SRE
RAS LRAE.

Lorsque les systèmes informatiques réalisent une sauvegarde électronique automatique
de données empêchant la destruction des Informations Confidentielles contenues dans
ces systèmes informatiques sans les endommager, toute Partie est autorisée, sous
réserve d’une notification préalable à l'autre Partie, à conserver lesdites Informations
Confidentielles pour une durée égale à celle durant laquelle les données informatiques
sont habituellement sauvegardées.

A RE AO CEE É SLA LIEU RS RE ARS, SE An
BRAIN R, A URL PRE ES EIRE AI PR BEN DSC A
EUR ARE.

Toutes les Informations Confidentielles qui ne sont pas restituées ou détruites restent
soumises aux stipulations du présent Article.

RIRE SRE BRU MAR US A HU AUSE à

Durée des obligations de confidentialité

ARE DCS AIRE

Les obligations contenues dans le présent Article expireront au terme d’une période de vingt-
quatre (24) mois à compter de la date du terme de la présente Convention sous réserve que cette
expiration soit sans préjudice de toute obligation continue des Parties de préserver le caractère
confidentiel de toute information dès lors que cette obligation est imposée par la loi.

ARMES SRE A BNC EE C24) AA ER, ODA RS
BAR PAR AR ALRE RENE SU PRÉ

7

À "
ARTICLE 31 -STIPULATIONS DIVERSES

ÉHES
311

31.11

31.12

31.13

312.

3121

31.22

31.2.3

MÉÈLE

Cession des droits et obligations
BALANCE ANAL

Toute cession directe ou indirecte des droits et obligations résultant de la présente
Convention requiert Paccord préalable écrit de l’autre Partie.

DH ÉRSRIORRRLAMNNOU R AATCAL ICS 0, gen — I USE TE
ee

Nonobstant ce qui précède, CNMCL pourra céder librement, moyennant notification
préalable à GÉCAMINES, ses droits et obligations au titre de la présente Convention,
au profit de tout Affilié, sous réserve toutefois que (i) ladite cession intervienne pour
des besoins légitimes de réorganisation ou de mise en œuvre de la présente Convention
et que (fi) le cessionnaire dispose de capacités techniques et financières suffisantes pour
assuiner les obligations de CNMCL.

REALISNE, HEAE CG TES AU RU ÉTÉ FI RATE ATXEAS
AREA UD RÉNALE, RSR RE FRA D ERA
ARS DAC RORZ AAA Gin) RiLARAAREETTARE CA
MIROIR, MERE

Dans Fhypothèse où cet Affilié cesse d’être un Affilié, CNMCL s’engage à prendre
toutes les mesures requises afin de s'assurer que cet Affilié lui rétrocède sans délai
l'ensemble des droits et obligations au titre de la présente Convention.

FBRIRARAEAREATIN, HER CE) SÜRAUNE DRE DURE BE
ERA I RSR ELA BARON RÉ MURAL NUS

Absence d’association ou pattenariat

PE RTER SUR

Sauf stipulation expresse contraire, rien dans la présente Convention ne peut être
interprété comme créant une association ou tout type de partenariat entre les Associés
où comme instituant un Âssocié comme entité ou personne morale d’une autre Partie,
ou une relation fiduciaire entre les Associés.

FRE RAIAUE, ABUS RER TE RER 2 HO EST TBE EX
RARE -HRAET IR AR MISE AER, ERA IMONRERERE.

Aucun Associé r’auta le pouvoir de contracter une obligation pou le compte d’un autre
Associé où engager la responsabilité d'un autre Associé, sans son consentement écrit
express.

ÆÉRRARÉ BARRE, TRE DUR RER SAME CS RE

Sous réserve des exceptions expressément prévues dans la présente Convention, les
droits, obligations et AH des Associés sont indé#endants et non conjoints
ou solidaires.

58
313.

314.

3141

31.42

31.5.

31.6.

317.

BAUME ISERE, RERÉEUAL SCAN, AR, HAE
Ho

Avenant

ADN

Aucune modification de là présente Convention ne sera valide et ne fera partie de la
présente Convention à moins d’avoir été faite par écrit et signée pat toutes les Parties.

ART RSS, NA D MÉCÉERAAMESEHIÉE —MA.

Annexes
HF

Les Annexes font partie intégrante de la présente Convention.
FE DAC a IA RS)

En cas de contradiction entre les stipulations des Annexes et les termes et conditions de
la présente Convention, les termes et conditions de la présente Convention prévaudtont.

ARMES ANNE, RAPRAEMAN, DRDNNIRER, AAA,

Assurance complémentaire

ARE

Chaque Partie s’engage à, ou se porte fort de l'engagement de, faire tous actes, prendre
toutes mesures et signer tous documents qui poutraient être raisonnablement requis
pour donner plein effet à la présente Convention.

RHBR PERRET Et, RETARD AFAUAGE, Tai HE
ARENA DMNUAI ER PE) ABC RE DE)

Champ d’application
EACH

La présente Convention à force exécutoire entre les Parties ainsi que leurs successeurs
et cessionnaires autorisés respectifs. Rien dans la présente Convention, de manière
explicite ou implicite, ne saurait être interprété comme créant un droit ou recouts d’une
quelconque nature au profit d’un tiers au titre de la présente Convention, à l’exception
des droits consentis à la SOCIÉTÉen vertu des présentes.

ABOUT, HARSE AE ABOU SL A RAT 7. ADR RUE

AR RU RARES OA DOS F RETENIR, dE
AURA PR DUBET À BEN FI ÉTBURIER SR.

Intégralité de Paccord
; 7
ÿ 0 59

31.8.

31.9.

31.10.

3111.

31.111

RRNISEÉRE

La présente Convention constitue l'intégralité de l'accord entre les Parties, et remplace
toutes les déclarations et accords antérieurs relatifs à l’objet des présentes, verbaux ou
écrits.

ARR LÉ RAM AR, JE AR OT LE RAA A HR
HI OK ER RTE EU ATEN.

Coûts et Dépenses

HAE

Sauf précision contraire expresse énoncée dans la présente Convention, chaque Partie
assumefa l’intépralité de ses coûts et dépenses (y comptis les honoraires et débouts de
conseillers externes et/ou conseils juridiques) engagés à l’occasion de la négociation,
préparation et mise en œuvre de la présente Convention, ainsi que de tout autre
document qui en découle, la vérification de l'exécution des Conditions Suspensives, les
demandes de modification et défauts.

FRA DUR ARE, ARR AT ARGETE A PALAU DNA 4
RIRE MAT, Robe ERA. RASE TER HAE 2 RIM PE AU
RAS CESR / ERA URI HN SU ESC) à

Langue

LE

La présente Convention à été rédigée et signée en vetsions française et chinoise
(mandarin). En cas de contradiction entre les deux versions, la version française
prévaudra.

ÆANRAÆAIS QUE) MENÉS. HT ZIRAENE, DARDCHRANE.

Comptes et États Financiers

RESMÉARR

Sous réserve des lois applicables en RDC, les livres de comptes et état financiers de la
SOCIÉTÉseront conservés et préparés conformément aux Principes Comptables
Généralement Admis.

AÉTNUR CD ERA T, ARR MR Bee MED BEN 7 OT F0
MSC ANIAURE.

Absence de Renonciation

AR

Le défaut d'exercice, ou le retard dans l'exercice, de tout droit ou recours au titre de la
présente Convention ou de la loi ne saurait être interprété comme une renonciation
audit ou à tout autre droit ou recouts, ni empêcher ou restreindre l'exercice dudit ou de
tout autre droit ou recours.

7

60

A%
ADO ER RAD F MUR AUTEUR, ÉTAPE ANA SET AIER
BEL AT AU RAR BCE AAR, AE PAR Re SUR ER FER HU FE 1e
PURE BF AATÉE.

31.112 L'exercice unique ou partiel de tout droit ou recours au titre de la présente Convention
ne saurait empêcher ou restreindre Pexercice ultérieur dudit ou de tout autre dtoit ou
recours.

BON FAURE ATÉNAT RATE, HAN RERRIR IE FAT
EPAVAIER RDF IAE NUE TT AIER BTS

Fait à Lubumbashi, le 25 août 2016,

Si: PAU, ÆSTX. 206€ 8 A 25H

En quatre (4) exemplaires originaux, chaque Partie reconnaissant en avoir reçu une (1) copie

originale.
EE C4) #, URSS (DB DURE.

A
À

61
POUR CHINA NONFERROUS MINING CO. ,LTD.

/ HART ULAIRAT
/ >
1 P

Monsieur TAOWXinghu Monsieur XIE Kaishou
FI pe RE PARLE
Présidentdu Conseil d'Administration Directeur Général Adjoint
EEK RL

62
POUR LA GÉNÉRALE DES CARRIÈRES ET DES MINES

RER OILEUN EF]

Monsieur Albert MULIMBI
Monsieur Albert YUMA MULIMBI
ÈÆ

Président du Conseil d'Administration
EEK

63

Monsieur Jacques KAMENGA
TSHIMUANGA
Jacques KAMENGA TSHIMUANGA
#4
Dérecteur Général a.i.

TRÈS

FF

ANNEXE ACONDITIONS SUSPENSIVES
BYE À SERA

À. Obtention par CNMCL des autotisations des autorités gouvernementales
chinoises (SASAC,NDRC, MOFCOM, SAFE) sur le Projet ;

REFE CAN) RP EBUNEENIT CZ, RAR, HA, SNL
HR) SH EME:

B. Obtention par CNMCL de l'approbation des organes sociaux de CNMCL sur le
Projet ;

DERÉ CG) DÉRILÉNRAZIE :
C._ Obtention par CNMCL des autorisations boursières applicables :

RARE CR) SUEZ RE:

D. Obtention par GECAMINES de lapprobation du Conseil d'Administration de
GECAMINES sur le Projet ;

RES SEEN E ;

À Ÿ

64
ANNEXE B

DROITS ET TITRES MINIERS - DELIMINATION DU PERIMETRE MINIER

BE B D'ARGENT

à Ÿ

65

ASE LS
ANNEXE C- LISTEDES INFORMATIONS DISPONIBLES TRANSMISES A
CNMCL

A EAN AE BAIE

T

IPC ER R

Part I Les dossiers g géologiques HET
1. Kambove Principal

2. KAMBOVE WEST

3. KAMFUNDWA EST Hi Æl

4. KANFUNDWA.

5. KIBINDJI

6. M'SESA

7.7 ECAILLES REMBLAIS ET GISEMENT KAMFUNDWA
8. RAPPORT MMG PE 1065 531 540

9. RESERVE KAMBOVE OUEST

10. RESERVE KAMBOVE PPL

11. RESERVE MSESA

12. RESERVES KAMFUNDWA

13. SYNTHESE RESERVE

14. RESOURCE STATEMENT FINAL -FR

Pat II Répertoire du fichier de base HRHS AE CAE FE

LANNEXE 4 - Rapport General et Infrastructure — FR

Part III Courrier 1e

1. COMPLEXE MINIER ET METALLURGIQUE POOL KAMBOVE PARTENARIAT
AVEC CNMC.

NT . Wz
ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES
PE 465, PE 2809, PER 13.229 et PER 13.230

Longitude Latitude Longitude Latitude
sommets Tu Le ame [emma TR Ts m
PE 465 PE 2809

TELE

226 [5
| 3 26 | 35 26

4 26 | 35 26

52 | 3 26

6 _|#|4 26

EE 26

RES 2

9 | 26 | % 26

10 26 | 36 26

LME 2

12 26 26

51% 27

14 26 28

15 TS

| 15 CARRES (PE 2809)

30 CARRES (PE
TOTAL 45 CARRES (PE 465 & PE 2809)
PER 13.229 PER 13.230
A 25 36 | 00 D_]J#]|3# 10 [54 [ 30
26 | 36 | 00 C 26 00 | 10; 53 | 30
26 | 37 j 00 E__| 26/37! 30) 10 | 53 | 30
00 F__ [263730 [10 | 54 | 30

[10 !
4 CARRES (PER 9713) 2 CARRES (PER 9716)
TOTAL 6 CARRES (PER 13.229 & PER 13.230)

(ee.

. CROQUIS ET COORDONNEES GEOGRAPHIQUES
AGCORDE À CNMC SUR LE PE 465, PE 2809, PER 9713 et PER 9716

6 7 140 41
L | Le
42 l : _ :
T5
PE 465
15! 14
3 2] 17
: B c El 48) :
j
DUT - |
|
|
: DT TT TA D. F :
Latitude Longitude Latitude
ms Sommets mils{dIml]s
PE 2809
2 [35 [30/10]5/[oœw|| c 26] 37 | 00 ] 10} 53 | 30
26 | 35 | 30 | 10 | 52 | 30 + 26 | 37 | 00 | 10 | 52 | 30
25 | 35 | 00 | 10 | 52 | 50 17 26 | 38 { 30 | 10 | 52 | 30
26 | 35 | 00 | 10 | 52 | 00 18 26 | 38 | 30 | 10 | 53 | 30

26] 34 | 30 | 10 | 52 | 00

26 | 34 } 30 | 10 | 50

26 | 35 | 30 | 10 | 50

26 | 35 | 30 | 10 | 51
9 26 | 36 | 30 | 10

00

10 26 | 36 | 30 | 10 | 50 | 30
11 26 | 37 | 00 | 10 } 50 | 30 6 CARRES (PE 2809)
12 26 | 37 | 00 | 10 | 51 | 30
13 26 | 38 | 00 | 10 | 51 | 30
14 26 | 38 | 00 | 10 | 52 | 30
15 26 | 37 | 00 | 10 | 52 | 30
16 26 | 37 | 00 | 10 | 54 | 00

30 CARRES {PE 465)

TOTAL 36 CARRES (PE 465 & PE 2809)

PER 9713 PER 9716
00

37 | 00 | 10 | 53

olol

| œ|»|
sels
ae
: ae
(elalste
mo|o

37 | 00 | 10 | 54 26
4 CARRES (PER 9713) 2 CARRES (PER 9716)

TOTAL 6 CARRES (PER 9713 & PER 9716)

ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES
PE 465, PE 2809, PER 13.229 et PER 13.230

7

40

41

10°54'00"

26°35"30"

Longitude Latitude Longitude Latitude
stnlslatmle Sommet nue 7 Tature |
PÉ 465 PE 2809

1 35 ü
2 ES 15
El 35 17
4 35 18
E 34
G 84
T 35
8 35.
9 36
10 36
EI Ea 6 GARRES (PE 2809)
12 37
13 ES
14 38
15 37
16 37

CÂRRES (PE

5 & PE 2809)

PER 13.229 PER 13.230
A 26 où [ 10 D #%]37[w0[0|æ/&|]
B 26 6 | 10 30 © 36 | 37 | 00 | 10 | 53 | 30
© 26 60 | 10 30 E 26 | 37 | 30 | 10 | 53 { 30
D 26 | 37 | 00 { 10 30 F 26 | 37 | 30 | 10 RES

4 CARRES (PER 9713)

2 CARRES (PER 9716)

TOTAL 6 CARRES (PER 13.229 & PER 13,230}

AT

ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES
PER 13.229 et PER 13.230

à.

PE)
105430" ii

26°36'00"

Latitude

Longitude
d|im|s}d
26 | 36 | 00 | 10
26 00

6 CARRES |

ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES SUR PE 465

26°35'30"

Longitude
dimis
26 | 35 | 30
26 | 35 | 30
26 | 35
26 | 35 | 00 | 10 | 52 | 00
26 | 34 | 30] 10 | 52 | 00

26 [34] 30
26 | 35 | 30
IE
36 | 30
[_10 726] 86] 50
11
37 | 06

12 [25]
13 _|26| 38/00
147 [26] 38] 00

Sommets

oiodiolo|hR| on)

00

ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES

PER 13.229 SUR PE 465
2 3
10°54'30" 1 4

26°36"00"

Latitude

Longitude

4 CARRES

ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES SUR PE 2809
DEMARCHES JURIDIQUES EN COURS

10°54'00"
26°37"00"

11

Longitude Latitude
d

Sommets

12 26 | 37 | 30 | 10 | 54 ! 00
9 CARRES

à "77
ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES SUR PE 2809

10°5400" 4
26°37'00"

Longitude Latitude

Sommets]

dimisidimis
[_1 _]26[37|00/ 10153] 3%]
[ 30 |

6 CARRES

LÉ
ANNEXE AU CONTRAT 1637/12076/SG/GC/2016
CROQUIS ET COORDONNEES GEOGRAPHIQUES
ACCORDE A CNMC DU PER 13.230

r 3
10°54"30" 1 4
26°37'30"

El

2

3 26 | 37 | 30 | 10 | 53 | 30

4 26 | 37 | 30 | 10 | 54 | 30
2 CARRES

AT
